 1   Lewis R. Landau (CA Bar No. 143391)
     Attorney-at-Law
 2   22287 Mulholland Hwy., # 318
     Calabasas, California 91302
 3
     Voice & Fax: (888) 822-4340
 4   Email: Lew@Landaunet.com

 5   Attorney for Platinum Loan Servicing, Inc.
 6
                             UNITED STATES BANKRUPTCY COURT
 7
                             NORTHERN DISTRICT OF CALIFORNIA
 8
                                         SAN JOSE DIVISION
 9

10
     In re                                         Case No.: 20-50628 SLJ 11
11
     FRE 355 Investment Group, LLC,                Cases Jointly Administered
12
                                                   Chapter 11
13                         Debtor.
                                                   Case No.: 20-50631 SLJ 11
14
                                                   R.S. No.: LRL-001
15
     In re                                         DECLARATION OF RICCI E. HART IN
16                                                 SUPPORT OF MOTION FOR RELIEF
     Mora House, LLC,                              FROM STAY
17
                           Debtor.
18
                                                   Date: August 11, 2020
19                                                 Time: 11:00 a.m.
                                                   Place: Courtroom 9 (Telephonic)
20                                                 US Bankruptcy Court; Judge Johnson
                                                   280 South First Street
21                                                 San Jose, California 95113
22

23

24

25

26

27

28

Case: 20-50628    Doc# 75-3     Filed: 07/28/20   Entered: 07/28/20 16:42:14    Page 1 of
                                            48
DocuSign Envelope ID: 4746290D-579B-4B90-8A1F-6EBC0A397530




              1                                     DECLARATION OF RICCI E. HART

              2    I, Ricci E. Hart, do hereby declare:

              3              1.     My name is Ricci E. Hart and I am a certified and licensed California Real Estate

              4    Appraiser. My Office of Real Estate Appraisers identification number is AR014882. A true and

              5    correct copy of my real estate appraiser’s license is attached as the last page of Exhibits 1 and 2

              6    hereto.

              7              2.     I have no connections with or interests in the property of FRE 355, LLC, Mora

              8    House, LLC or Melvin Vaughn. On June 24 and 25, 2020 I completed an appraisal report for
              9    10718 Mora Drive, Los Altos, California 94024 and a vacant lot of land on Mora Drive known as
             10    APN # 331-41-067, Los Altos, California 94024 for a fixed contract price.
             11              3.     Attached hereto as Exhibit 1 and incorporated herein by reference is a true, correct
             12    and complete copy of my appraisal report dated as of June 10, 2020 for 10718 Mora Drive, Los
             13    Altos, California 94024. As set forth in detail therein, I conclude that the market value for 10718
             14    Mora Drive, Los Altos, California 94024 was $10,500,000 as of the date of the report.
             15              4.     Attached hereto as Exhibit 2 and incorporated herein by reference is a true, correct
             16    and complete copy of my appraisal report dated as of June 10, 2020 for the vacant lot of land on
             17    Mora Drive known as APN # 331-41-067, Los Altos, California 94024. As set forth in detail
             18    therein, I conclude that the market value for the vacant lot of land on Mora Drive known as APN #

             19    331-41-067, Los Altos, California 94024 was $2,750,000 as of the date of the report.

             20              5.     The facts, assumptions, conditions and opinions stated in Exhibits 1 and 2 are true,

             21    correct and accurate to the best of my knowledge and belief.

             22              I declare under penalty of perjury under the laws of the United States of America that the

             23    foregoing is true and correct to the best of my knowledge and belief.

             24              Executed this 6th day of July 2020.

             25
                                                                          _____________________________
             26                                                           Ricci E. Hart
             27

             28

            Case: 20-50628         Doc# 75-3        Filed: 07/28/20 Entered: 07/28/20 16:42:14         Page 2 of
                                                                48 -1-
                             EXHIBIT 1

Case: 20-50628   Doc# 75-3   Filed: 07/28/20   Entered: 07/28/20 16:42:14   Page002
                                                                                 3 of
                                         48
                                   APPRAISAL OF REAL PROPERTY



                                                 LOCATED AT:
                                                   10718 Mora Dr
                                                 Los Altos, CA 94024




                                                       FOR:
                                             Platinum Loan Servicing Inc.
                                              24025 Park Sorrento #150
                                                Calabasas, CA 91302




                                                      AS OF:
                                                     06/10/2020




                                                        BY:
                                                      Ricci Hart
                                            James J. Nicholas & Associates
                                                    P.O. Box 7575
                                               Menlo Park, CA 94026
                                                    650-324-7946
                                               jim@jjnassociates.com




                                                      Hart & Hart

Case: 20-50628   Doc# 75-3
                         Form GA2Filed:      07/28/20
                                  - "TOTAL" appraisal                   Entered:
                                                      software by a la mode,                07/28/20 16:42:14
                                                                             inc. - 1-800-ALAMODE               Page003
                                                                                                                     4 of
                                                          48
                                                                        SUMMARY OF SALIENT FEATURES




                                      Subject Address                  10718 Mora Dr

                                      Legal Description                Book 331 Page 14 Lot 2

                                      City                             Los Altos
        SUBJECT INFORMATION




                                      County                           Santa Clara

                                      State                            CA

                                      Zip Code                         94024

                                      Census Tract                     5117.07

                                      Map Reference                    Exterior
        SALES PRICE




                                      Sale Price                   $

                                      Date of Sale




                                      Borrower                         N/A
        CLIENT




                                      Lender/Client                    Platinum Loan Servicing Inc.




                                      Size (Square Feet)               8,870

                                      Price per Square Foot        $
        DESCRIPTION OF IMPROVEMENTS




                                      Location                         A;Hwy Noise;

                                      Age                              4

                                      Condition                        C1

                                      Total Rooms                      16

                                      Bedrooms                         6

                                      Baths                            8.3




                                      Appraiser
        APPRAISER




                                                                       Ricci Hart

                                      Date of Appraised Value          06/10/2020
        VALUE




                                      Final Estimate of Value      $ 10,500,000




Case: 20-50628                                       Doc# 75-3
                                                             Form SSDFiled:      07/28/20
                                                                      - "TOTAL" appraisal                   Entered:
                                                                                          software by a la mode,                07/28/20 16:42:14
                                                                                                                 inc. - 1-800-ALAMODE               Page004
                                                                                                                                                         5 of
                                                                                              48
                                                                                                                Hart & Hart


                                                                 Exterior-Only Inspection Residential Appraisal Report                             File # 6-1020-3
            The purpose of this summary appraisal report is to provide the lender/client with an accurate, and adequately supported, opinion of the market value of the subject property.
                Property Address 10718 Mora Dr                                                                            City Los Altos                                    State CA       Zip Code 94024
                Borrower N/A                                                                  Owner of Public Record Fre 355 LLC                                            County Santa Clara
                Legal Description Book 331 Page 14 Lot 2
                Assessor's Parcel # 331-14-066                                                                            Tax Year 2020                                     R.E. Taxes $ 111,673
                Neighborhood Name Los Altos Hills (221)                                                                   Map Reference Exterior                            Census Tract 5117.07
 SUBJECT


                Occupant         Owner          Tenant         Vacant                         Special Assessments $ 0                                           PUD    HOA $ 0              per year    per month
                Property Rights Appraised            Fee Simple           Leasehold            Other (describe)
                Assignment Type            Purchase Transaction              Refinance Transaction             Other (describe) Current Market Value
                Lender/Client     Platinum Loan Servicing Inc.                                   Address 24025 Park Sorrento #150, Calabasas, CA 91302
                Is the subject property currently offered for sale or has it been offered for sale in the twelve months prior to the effective date of this appraisal?                    Yes        No
                Report data source(s) used, offering price(s), and date(s).            DOM 669;Per ML81794898, subject property was listed 06/02/2020 for $17,500,000 after
                expiration of prior listing. Per ML81753850, subject was listed 05/28/2019 for $17,999,888, and expired 05/29/2020. Both listings included adj. lot.
                I      did    did not analyze the contract for sale for the subject purchase transaction. Explain the results of the analysis of the contract for sale or why the analysis was not
                performed.
 CONTRACT




                Contract Price $                       Date of Contract                      Is the property seller the owner of public record?        Yes         No Data Source(s)
                Is there any financial assistance (loan charges, sale concessions, gift or downpayment assistance, etc.) to be paid by any party on behalf of the borrower?                                Yes     No
                If Yes, report the total dollar amount and describe the items to be paid.



                Note: Race and the racial composition of the neighborhood are not appraisal factors.
                             Neighborhood Characteristics                                      One-Unit Housing Trends                                                 One-Unit Housing
                                                                                                                                                        Present Land Use %
                Location      Urban              Suburban           Rural         Property Values         Increasing            Stable            Declining            PRICE
                                                                                                                                                                        95 %         AGE        One-Unit
                Built-Up      Over 75%           25-75%             Under 25%     Demand/Supply           Shortage              In Balance        Over Supply         $ (000)
                                                                                                                                                                          1%         (yrs)      2-4 Unit
 NEIGHBORHOOD




                Growth        Rapid              Stable             Slow          Marketing Time          Under 3 mths          3-6 mths
                                                                                                                                  1,780 Low       Over 6 mths
                                                                                                                                                  0                       1%                    Multi-Family
                Neighborhood Boundaries        Neighborhood boundaries are Page Mill Road to the north, Hwy 85 south, Los         11,500 High   119                       2%                    Commercial
                Altos Hills city limits west, and El Camino Real to the east.                                                     3,300 Pred.    59                       1%                    Other
                Neighborhood Description       The neighborhood consists of conforming and estate single family dwellings. The subject property is located close to
                schools, parks, transportation, and other local supporting facilities. Employment centers are 10-20 minutes away. Subject property is located in
                Los Altos Hills (MLS Area #221) neighborhood of Los Altos, sits towards the end of a private cul-de-sac, & has some highway noise from Hwy 280.
                Market Conditions (including support for the above conclusions) Median comparable sales price for homes in Los Altos and Los Altos Hills have remained
                stable during the past 12 months, with lower than typical sales volume. Absorption rate decreased, and median comparable sales days on market
                remained stable during this period. Median sales price as % of list price also remained stable, and most homes sold within 1-3 months.
                Dimensions Irregular                                             Area 1.26 ac                     Shape Irregular             View B;Wooded/Bay;
                Specific Zoning Classification R1E-1                             Zoning Description Single Family Residence
                Zoning Compliance          Legal        Legal Nonconforming (Grandfathered Use)          No Zoning         Illegal (describe)
                Is the highest and best use of subject property as improved (or as proposed per plans and specifications) the present use?                           Yes        No   If No, describe   Appraiser
                feels present use of property is highest and best use.
                Utilities         Public Other (describe)                                       Public Other (describe)                      Off-site Improvements - Type              Public     Private
                Electricity                                                      Water                                                       Street Asphalt
 SITE




                Gas                                                              Sanitary Sewer                                              Alley None
                FEMA Special Flood Hazard Area               Yes          No FEMA Flood Zone D                   FEMA Map # 06085C0203H                                   FEMA Map Date 05/18/2009
                Are the utilities and off-site improvements typical for the market area?              Yes      No If No, describe
                Are there any adverse site conditions or external factors (easements, encroachments, environmental conditions, land uses, etc.)?                     Yes      No If Yes, describe
                Subject property has some highway noise from Hwy 280. Additionally, per Santa Clara County planners Mark Connelly and Karl Hilbrants, subject
                property has a driveway easement with rear vacant lot (APN#331-14-067).

                Source(s) Used for Physical Characteristics of Property              Appraisal Files           MLS         Assessment and Tax Records           Prior Inspection          Property Owner
                    Other (describe) Drive-by Inspection                                                               Data Source for Gross Living Area     Parcel Quest/MLS
                              General Description                                General Description                   Heating/Cooling                       Amenities                        Car Storage
                Units       One       One with Accessory Unit             Concrete Slab      Crawl Space             FWA        HWBB                   Fireplace(s) #      4         None
                # of Stories         3                                    Full Basement         Finished             Radiant                           Woodstove(s) # 0              Driveway      # of Cars    10
                Type        Det.      Att.       S-Det./End Unit          Partial Basement       Finished            Other                             Patio/Deck 5              Driveway Surface        Asphalt
                     Existing      Proposed         Under Const. Exterior Walls             Stucco/Wood Fuel                    Gas                    Porch 1                       Garage        # of Cars     4
                Design (Style)       Contemp.                        Roof Surface           Tar & Grav.              Central Air Conditioning          Pool 1                        Carport       # of Cars     0
                Year Built           2016                            Gutters & Downspouts Galv.                      Individual                        Fence 1                       Attached          Detached
                Effective Age (Yrs) 0                                Window Type            Dbl Pane                 Other                             Other None                    Built-in
                Appliances        Refrigerator       Range/Oven            Dishwasher        Disposal       Microwave            Washer/Dryer         Other (describe) Wine Refrig.
                Finished area above grade contains:                  16 Rooms                   6 Bedrooms                  8.3 Bath(s)                8,870 Square Feet of Gross Living Area Above Grade
 IMPROVEMENTS




                Additional features (special energy efficient items, etc.)         Subject is a three story contemporary design of new construction. Per drive-by inspection and
                MLS#81794898, home has wood floors, recessed lighting, an elevator, stone slab counters, solar panels, a guest house, & a wooded & bay view.
                Describe the condition of the property and data source(s) (including apparent needed repairs, deterioration, renovations, remodeling, etc.).            C1;Subject property is new
                construction and appears to be in excellent condition from an exterior inspection, with a wooded and bay view, and new landscaping. Gated
                asphalt driveway leads to a 4 car garage. Home is 3 stories on a flat to down sloped lot, with a pool, rear deck, rear stone patios, a putting green,
                a covered front entry, and a detached 800 square foot guest house. Appraiser makes the extraordinary assumption that all work has been
                completed with the highest quality materials and craftsmanship, and with all permits needed from the county of Santa Clara.

                Are there any apparent physical deficiencies or adverse conditions that affect the livability, soundness, or structural integrity of the property?                     Yes        No
                If Yes, describe.




                Does the property generally conform to the neighborhood (functional utility, style, condition, use, construction, etc.)?                         Yes        No If No, describe.



    Freddie Mac Form 2055 March 2005                                          UAD Version 9/2011              Page 1 of 6                                                        Fannie Mae Form 2055 March 2005


Case: 20-50628                                       Doc# 75-3       Filed:
                                                            Form 2055UAD - "TOTAL"07/28/20
                                                                                  appraisal software by a laEntered:           07/28/20 16:42:14
                                                                                                            mode, inc. - 1-800-ALAMODE                                                                    Page005
                                                                                                                                                                                                               6 of
                                                                                             48
                                                                            Exterior-Only Inspection Residential Appraisal Report                                                      File # 6-1020-3
                             There are        55      comparable properties currently offered for sale in the subject neighborhood ranging in price from $ 1,799,000                              to $ 39,998,000             .
                             There are       335 comparable sales in the subject neighborhood within the past twelve months ranging in sale price from $ 1,780,000                                    to $ 11,500,000            .
                                          FEATURE                        SUBJECT                      COMPARABLE SALE # 1                            COMPARABLE SALE # 2                         COMPARABLE SALE # 3
                             Address 10718 Mora Dr                                          25621 Vinedo Ln                              11768 Maria Ln                                1575 Grant Rd
                                          Los Altos, CA 94024                               Los Altos Hills, CA 94022                    Los Altos Hills, CA 94024                     Los Altos, CA 94024
                             Proximity to Subject                                           2.75 miles NW                                1.29 miles NW                                 1.50 miles NE
                             Sale Price                            $                                               $       11,500,000                            $        7,750,000                          $        7,700,000
                             Sale Price/Gross Liv. Area            $                sq.ft. $ 1230.21 sq.ft.                              $ 1048.71 sq.ft.                              $ 1183.52 sq.ft.
                             Data Source(s)                                                 MLS#81779816;DOM 29                          MLS#81775457;DOM 368                          MLS#81785160;DOM 14
                             Verification Source(s)                                         Doc#24424060 LP $11,988,000 Doc#24458218 LP $8,399,000                                     Parcel Quest LP $7,888,000
                             VALUE ADJUSTMENTS                         DESCRIPTION              DESCRIPTION          +(-) $ Adjustment         DESCRIPTION         +(-) $ Adjustment       DESCRIPTION         +(-) $ Adjustment
                             Sales or Financing                                             ArmLth                                       ArmLth                                        ArmLth
                             Concessions                                                    Conv;0                                       Conv;0                                        Conv;0
                             Date of Sale/Time                                              s03/20;c02/20                              0 s04/20;c03/20                               0 s05/20;c05/20
                             Location                              A;Hwy Noise;             B;Res;                           -350,000 A;MoreHwyNse;                     +1,000,000 A;BusyRd/Nse;                       +350,000
                             Leasehold/Fee Simple                  Fee Simple               Equal                                      0 Equal                                       0 Equal                                     0
                             Site                                  1.26 ac                  1.05 ac                                    0 2.23 ac                                     0 25625 sf                        +292,500
                             View                                  B;Wooded/Bay; B;Wooded;                                    +75,000 B;Wooded;                             +75,000 B;Wooded;                           +75,000
                             Design (Style)                        DT3;Contemp. DT2;Tradition.                                         0 DT2;Tradition.                              0 DT2;Contemp.                              0
                             Quality of Construction               Q2                       Q2                                           Q2                                            Q2
                             Actual Age                            4                        7                                          01                                            01                                          0
                             Condition                             C1                       C1                                           C1                                            C1
                             Above Grade                            Total Bdrms. Baths Total Bdrms. Baths                                 Total Bdrms. Baths                         0 Total Bdrms. Baths
                             Room Count                              16       6     8.3 18            6      8.3                       0 14          8      8.2              -37,500 12          6      6.2             +62,500
                             Gross Living Area                             8,870 sq.ft.             9,348 sq.ft.             -191,000              7,390 sq.ft.           +592,000             6,506 sq.ft.            +945,500
                             Basement & Finished                   0sf                      0sf                                          0sf                                           0sf
                             Rooms Below Grade
                             Functional Utility                    Good                     Equal                                      0 Equal                                       0 Equal                                     0
 SALES COMPARISON APPROACH




                             Heating/Cooling                       F/A / Cen. Air           Equal                                      0 Equal                                       0 Equal                                     0
                             Energy Efficient Items                Insulation               Equal                                      0 Equal                                       0 Equal                                     0
                             Garage/Carport                        4ga10dw                  6ga12dw                            -50,000 5ga10dw                               -25,000 3ga9dw                             +25,000
                             Porch/Patio/Deck                      Porch/Patio/Dck Equal                                               0 Equal                                       0 Equal                                     0
                             Pool                                  Pool                     Pool                                         Pool                                          Pool
                             Guest House                           Guest House              Cabana w/Kit.                              0 Guest House                                   None                            +500,000
                             Driveway Easement                     Driveway Ease. Driveway Ease.                                         None                                -50,000 None                                -50,000
                             Net Adjustment (Total)                                                 +          - $           -516,000              +          - $         1,554,500             +         - $         2,200,500
                             Adjusted Sale Price                                           Net Adj.         4.5 %                        Net Adj.         20.1 %                       Net Adj.       28.6 %
                             of Comparables                                                Gross Adj.       5.8 % $        10,984,000 Gross Adj. 23.0 % $                 9,304,500 Gross Adj. 29.9 % $               9,900,500
                             I       did        did not research the sale or transfer history of the subject property and comparable sales. If not, explain



                             My research          did        did not reveal any prior sales or transfers of the subject property for the three years prior to the effective date of this appraisal.
                             Data Source(s)       MLS/Parcel Quest
                             My research          did        did not reveal any prior sales or transfers of the comparable sales for the year prior to the date of sale of the comparable sale.
                             Data Source(s)       MLS/Parcel Quest
                             Report the results of the research and analysis of the prior sale or transfer history of the subject property and comparable sales (report additional prior sales on page 3).
                                               ITEM                                     SUBJECT                          COMPARABLE SALE #1                        COMPARABLE SALE #2                   COMPARABLE SALE #3
                             Date of Prior Sale/Transfer
                             Price of Prior Sale/Transfer
                             Data Source(s)                              MLS/Parcel Quest                         MLS/Parcel Quest                          MLS/Parcel Quest                        MLS/Parcel Quest
                             Effective Date of Data Source(s)            06/10/2020                               06/10/2020                                06/10/2020                              06/10/2020
                             Analysis of prior sale or transfer history of the subject property and comparable sales                  Subject and comparables have not sold in the last 12
                             months. Subject property has not sold in the last 36 months as stated above. Comps used are best available at this time.




                             Summary of Sales Comparison Approach           All comps are from the subjects market area. Bedrooms and baths are adjusted @ $25,000 each, and gross
                             living area square footage is figured @ $400 per square foot over 200 sf differential. Garage adjustment is $25,000 per space, and guest house
                             adjustment is $500,000. Site adjustment is $10 per square foot over 10,000 square foot differential. No site adjustment deemed necessary on
                             comp #2 due to its location adjacent to Hwy 280. Comp #1 does not have highway noise, and is adjusted for location by $350,000. Comp #2 is
                             located next to highway 280 with terrible access via highway off-ramp, and is adjusted for this by $1,000,000. Comp #3 is on a busy road as well
                             as having road noise, and is adjusted for location by $350,000. Comp #1 sold in 29 days. Comp #2 sold in 368 days. Comp #2 was originally
                             listed for $11,998,000, then lowered to $8,399,000, most likely resulting in the longer than typical days on market. Comp #3 sold in 14 days. No
                             similar comps currently found with a bay view like the subject, and adjustment for this is $75,000. This is an exterior only drive-by appraisal report.
                             Indicated Value by Sales Comparison Approach $        10,500,000
                             Indicated Value by: Sales Comparison Approach $             10,500,000 Cost Approach (if developed) $            10,501,891 Income Approach (if developed) $         0
                             The market data approach best reflects buyer thinking and is given greatest emphasis. The cost approach is not required due to difficulties in
                             developing depreciation and lack of vacant land sales, and is included only at the lenders request. Indicated value is more than predominant
 RECONCILIATION




                             value most likely due to the subject being new construction as well as it having a larger than typical gross living area.
                             This appraisal is made        "as is",       subject to completion per plans and specifications on the basis of a hypothetical condition that the improvements have been
                             completed,         subject to the following repairs or alterations on the basis of a hypothetical condition that the repairs or alterations have been completed, or subject to the
                             following required inspection based on the extraordinary assumption that the condition or deficiency does not require alteration or repair: All comparables were verified
                             closed by Parcel Quest.
                             Based on a visual inspection of the exterior areas of the subject property from at least the street, defined scope of work, statement of assumptions and limiting
                             conditions, and appraiser's certification, my (our) opinion of the market value, as defined, of the real property that is the subject of this report is
                             $ 10,500,000 , as of                     06/10/2020              , which is the date of inspection and the effective date of this appraisal.
         Freddie Mac Form 2055 March 2005                                               UAD Version 9/2011            Page 2 of 6                                                     Fannie Mae Form 2055 March 2005


Case: 20-50628                                                  Doc# 75-3       Filed:
                                                                       Form 2055UAD - "TOTAL"07/28/20
                                                                                             appraisal software by a laEntered:           07/28/20 16:42:14
                                                                                                                       mode, inc. - 1-800-ALAMODE                                                               Page006
                                                                                                                                                                                                                     7 of
                                                                                                        48
                                                                      Exterior-Only Inspection Residential Appraisal Report                                                    File # 6-1020-3
                       The cost approach is not required by Fannie Mae and is not considered applicable to this property analysis due to insufficient, reliable land sales.
                       It is typically considered only appropriate for new construction or where sufficient reliable land sales are available. As a result, the cost approach
                       is given no weight in this value analysis.

                       Information on this property is obtained from MLS, Parcel Quest, and public records. Appraiser makes the assumption that subject property is in
                       excellent condition being that it is new construction.

                       I have performed no services, as an appraiser or in any other capacity, regarding the property that is the subject of this report within the
                       three-year period immediately preceding acceptance of this assignment. By studying the sales and listings of comparable properties, the
                       appraiser concluded that the exposure time for this subject property is equal to the marketing time identified in the neighborhood section of this
                       appraisal report.

                       Due to recent low sales volume in the subject neighborhood, comps may be older than the typical 3 months, farther away than the typical 1 mile
                       radius, and net and gross adjustments may be larger than typical. Statistical data and comp search is from Los Altos and Los Altos Hills (within a
                       3 mile radius).
 ADDITIONAL COMMENTS




                       1 acre = 43,560 square feet

                       Per conversations with Santa Clara County planners (Mark Connelly 1-408-299-5786), and (Carl Hilbrants 1-408-299-5781) on 06/23/2020
                       subject property has a driveway easement with vacant property at rear (APN#331-14-067). Driveway easements like this are not unusual in Los
                       Altos and Los Altos Hills, comp #1 has a driveway easement very similar to the subjects.




                                                                                          COST APPROACH TO VALUE (not required by Fannie Mae)
                       Provide adequate information for the lender/client to replicate the below cost figures and calculations.
                       Support for the opinion of site value (summary of comparable land sales or other methods for estimating site value)Land value in this appraisal report is derived by
                       abstraction. The cost approach is not required by Fannie Mae and is not considered application to this property analysis due to insufficient,
                       reliable land sales. It is typically considered only appropriate for new construction or where sufficient reliable land sales are available. As a result,
                       the cost approach is given no weight in this value analysis.
                       ESTIMATED           REPRODUCTION OR          REPLACEMENT COST NEW                    OPINION OF SITE VALUE                                            =$
 COST APPROACH




                                                                                                                                                                                     3,000,000
                       Source of cost data Local Builders                                                   DWELLING                    8,870 Sq.Ft. @ $     700.00          =$      6,209,000
                       Quality rating from cost service N/A          Effective date of cost data 06/10/2020                               800 Sq.Ft. @ $     600.00          =$        480,000
                       Comments on Cost Approach (gross living area calculations, depreciation, etc.)                                                                        =$
                       Replacement costs based on input from local builders. Physical                       Garage/Carport                888 Sq.Ft. @ $     450.00          =$        399,600
                       depreciation calculated by the Age/Life method. Land value is derived                Total Estimate of Cost-New                                       =$      7,088,600
                       by abstraction. Land to improvement ratio is typical for the                         Less              Physical        Functional  External
                       neighborhood. The estimated remaining economic life of the subject                   Depreciation                                       336,709       =$(       336,709)
                       property is 45-60 years.                                                             Depreciated Cost of Improvements                                 =$      6,751,891
                                                                                                            "As-is" Value of Site Improvements                               =$        750,000

                       Estimated Remaining Economic Life (HUD and VA only)                              60 Years INDICATED VALUE BY COST APPROACH                                                    =$    10,501,891
                                                                                         INCOME APPROACH TO VALUE (not required by Fannie Mae)
 INCOME




                       Estimated Monthly Market Rent $                             X Gross Rent Multiplier                                   =$                                        Indicated Value by Income Approach
                       Summary of Income Approach (including support for market rent and GRM)

                                                                                              PROJECT INFORMATION FOR PUDs (if applicable)
                       Is the developer/builder in control of the Homeowners' Association (HOA)?                Yes       No      Unit type(s)        Detached          Attached
                       Provide the following information for PUDs ONLY if the developer/builder is in control of the HOA and the subject property is an attached dwelling unit.
                       Legal Name of Project
                       Total number of phases                             Total number of units                                Total number of units sold
 PUD INFORMATION




                       Total number of units rented                       Total number of units for sale                       Data source(s)
                       Was the project created by the conversion of existing building(s) into a PUD?                 Yes       No If Yes, date of conversion
                       Does the project contain any multi-dwelling units?              Yes        No Data Source(s)
                       Are the units, common elements, and recreation facilities complete?                  Yes        No If No, describe the status of completion.



                       Are the common elements leased to or by the Homeowners' Association?                   Yes        No If Yes, describe the rental terms and options.

                       Describe common elements and recreational facilities.



       Freddie Mac Form 2055 March 2005                                            UAD Version 9/2011            Page 3 of 6                                                       Fannie Mae Form 2055 March 2005


Case: 20-50628                                             Doc# 75-3       Filed:
                                                                  Form 2055UAD - "TOTAL"07/28/20
                                                                                        appraisal software by a laEntered:           07/28/20 16:42:14
                                                                                                                  mode, inc. - 1-800-ALAMODE                                                              Page007
                                                                                                                                                                                                               8 of
                                                                                                   48
                                     Exterior-Only Inspection Residential Appraisal Report                    File # 6-1020-3

    This report form is designed to report an appraisal of a one-unit property or a one-unit property with an accessory unit;
    including a unit in a planned unit development (PUD). This report form is not designed to report an appraisal of a
    manufactured home or a unit in a condominium or cooperative project.

    This appraisal report is subject to the following scope of work, intended use, intended user, definition of market value,
    statement of assumptions and limiting conditions, and certifications. Modifications, additions, or deletions to the intended
    use, intended user, definition of market value, or assumptions and limiting conditions are not permitted. The appraiser may
    expand the scope of work to include any additional research or analysis necessary based on the complexity of this appraisal
    assignment. Modifications or deletions to the certifications are also not permitted. However, additional certifications that do
    not constitute material alterations to this appraisal report, such as those required by law or those related to the appraiser's
    continuing education or membership in an appraisal organization, are permitted.

    SCOPE OF WORK: The scope of work for this appraisal is defined by the complexity of this appraisal assignment and the
    reporting requirements of this appraisal report form, including the following definition of market value, statement of
    assumptions and limiting conditions, and certifications. The appraiser must, at a minimum: (1) perform a visual inspection of
    the exterior areas of the subject property from at least the street, (2) inspect the neighborhood, (3) inspect each of the
    comparable sales from at least the street, (4) research, verify, and analyze data from reliable public and/or private sources,
    and (5) report his or her analysis, opinions, and conclusions in this appraisal report.

    The appraiser must be able to obtain adequate information about the physical characteristics (including, but not limited to,
    condition, room count, gross living area, etc.) of the subject property from the exterior-only inspection and reliable public
    and/or private sources to perform this appraisal. The appraiser should use the same type of data sources that he or she uses
    for comparable sales such as, but not limited to, multiple listing services, tax and assessment records, prior inspections,
    appraisal files, information provided by the property owner, etc.

    INTENDED USE:     The intended use of this appraisal report is for the lender/client to evaluate the property that is the
    subject of this appraisal for a mortgage finance transaction.

    INTENDED USER:       The intended user of this appraisal report is the lender/client.

    DEFINITION OF MARKET VALUE:           The most probable price which a property should bring in a competitive and open
    market under all conditions requisite to a fair sale, the buyer and seller, each acting prudently, knowledgeably and assuming
    the price is not affected by undue stimulus. Implicit in this definition is the consummation of a sale as of a specified date and
    the passing of title from seller to buyer under conditions whereby: (1) buyer and seller are typically motivated; (2) both parties
    are well informed or well advised, and each acting in what he or she considers his or her own best interest; (3) a reasonable
    time is allowed for exposure in the open market; (4) payment is made in terms of cash in U. S. dollars or in terms of financial
    arrangements comparable thereto; and (5) the price represents the normal consideration for the property sold unaffected by
    special or creative financing or sales concessions* granted by anyone associated with the sale.

    *Adjustments to the comparables must be made for special or creative financing or sales concessions. No adjustments are
    necessary for those costs which are normally paid by sellers as a result of tradition or law in a market area; these costs are
    readily identifiable since the seller pays these costs in virtually all sales transactions. Special or creative financing
    adjustments can be made to the comparable property by comparisons to financing terms offered by a third party institutional
    lender that is not already involved in the property or transaction. Any adjustment should not be calculated on a mechanical
    dollar for dollar cost of the financing or concession but the dollar amount of any adjustment should approximate the market's
    reaction to the financing or concessions based on the appraiser's judgment.

    STATEMENT OF ASSUMPTIONS AND LIMITING CONDITIONS:                     The appraiser's certification in this report is subject
    to the following assumptions and limiting conditions:

    1. The appraiser will not be responsible for matters of a legal nature that affect either the property being appraised or the title
    to it, except for information that he or she became aware of during the research involved in performing this appraisal. The
    appraiser assumes that the title is good and marketable and will not render any opinions about the title.

    2. The appraiser has examined the available flood maps that are provided by the Federal Emergency Management Agency
    (or other data sources) and has noted in this appraisal report whether any portion of the subject site is located in an
    identified Special Flood Hazard Area. Because the appraiser is not a surveyor, he or she makes no guarantees, express or
    implied, regarding this determination.

    3. The appraiser will not give testimony or appear in court because he or she made an appraisal of the property in question,
    unless specific arrangements to do so have been made beforehand, or as otherwise required by law.

    4. The appraiser has noted in this appraisal report any adverse conditions (such as needed repairs, deterioration, the
    presence of hazardous wastes, toxic substances, etc.) observed during the inspection of the subject property or that he or
    she became aware of during the research involved in performing this appraisal. Unless otherwise stated in this appraisal
    report, the appraiser has no knowledge of any hidden or unapparent physical deficiencies or adverse conditions of the
    property (such as, but not limited to, needed repairs, deterioration, the presence of hazardous wastes, toxic substances,
    adverse environmental conditions, etc.) that would make the property less valuable, and has assumed that there are no such
    conditions and makes no guarantees or warranties, express or implied. The appraiser will not be responsible for any such
    conditions that do exist or for any engineering or testing that might be required to discover whether such conditions exist.
    Because the appraiser is not an expert in the field of environmental hazards, this appraisal report must not be considered as
    an environmental assessment of the property.

    5. The appraiser has based his or her appraisal report and valuation conclusion for an appraisal that is subject to satisfactory
    completion, repairs, or alterations on the assumption that the completion, repairs, or alterations of the subject property will be
    performed in a professional manner.



  Freddie Mac Form 2055 March 2005           UAD Version 9/2011    Page 4 of 6                                 Fannie Mae Form 2055 March 2005


Case: 20-50628               Doc# 75-3       Filed:
                                    Form 2055UAD - "TOTAL"07/28/20
                                                          appraisal software by a laEntered:           07/28/20 16:42:14
                                                                                    mode, inc. - 1-800-ALAMODE                      Page008
                                                                                                                                         9 of
                                                                     48
                                    Exterior-Only Inspection Residential Appraisal Report                     File # 6-1020-3


   APPRAISER'S CERTIFICATION:          The   Appraiser   certifies   and   agrees   that:

   1. I have, at a minimum, developed and reported this appraisal in accordance with the scope of work requirements stated in
   this appraisal report.

   2. I performed a visual inspection of the exterior areas of the subject property from at least the street. I reported the condition
   of the improvements in factual, specific terms. I identified and reported the physical deficiencies that could affect the livability,
   soundness, or structural integrity of the property.

   3. I performed this appraisal in accordance with the requirements of the Uniform Standards of Professional Appraisal
   Practice that were adopted and promulgated by the Appraisal Standards Board of The Appraisal Foundation and that were in
   place at the time this appraisal report was prepared.

   4. I developed my opinion of the market value of the real property that is the subject of this report based on the sales
   comparison approach to value. I have adequate comparable market data to develop a reliable sales comparison approach
   for this appraisal assignment. I further certify that I considered the cost and income approaches to value but did not develop
   them, unless otherwise indicated in this report.

   5. I researched, verified, analyzed, and reported on any current agreement for sale for the subject property, any offering for
   sale of the subject property in the twelve months prior to the effective date of this appraisal, and the prior sales of the subject
   property for a minimum of three years prior to the effective date of this appraisal, unless otherwise indicated in this report.

   6. I researched, verified, analyzed, and reported on the prior sales of the comparable sales for a minimum of one year prior
   to the date of sale of the comparable sale, unless otherwise indicated in this report.

   7. I selected and used comparable sales that are locationally, physically, and functionally the most similar to the subject property.

   8. I have not used comparable sales that were the result of combining a land sale with the contract purchase price of a home that
   has been built or will be built on the land.

   9. I have reported adjustments to the comparable sales that reflect the market's reaction to the differences between the subject
   property and the comparable sales.

   10. I verified, from a disinterested source, all information in this report that was provided by parties who have a financial interest in
   the sale or financing of the subject property.

   11. I have knowledge and experience in appraising this type of property in this market area.

   12. I am aware of, and have access to, the necessary and appropriate public and private data sources, such as multiple listing
   services, tax assessment records, public land records and other such data sources for the area in which the property is located.

   13. I obtained the information, estimates, and opinions furnished by other parties and expressed in this appraisal report from
   reliable sources that I believe to be true and correct.

   14. I have taken into consideration the factors that have an impact on value with respect to the subject neighborhood, subject
   property, and the proximity of the subject property to adverse influences in the development of my opinion of market value. I
   have noted in this appraisal report any adverse conditions (such as, but not limited to, needed repairs, deterioration, the
   presence of hazardous wastes, toxic substances, adverse environmental conditions, etc.) observed during the inspection of the
   subject property or that I became aware of during the research involved in performing this appraisal. I have considered these
   adverse conditions in my analysis of the property value, and have reported on the effect of the conditions on the value and
   marketability of the subject property.

   15. I have not knowingly withheld any significant information from this appraisal report and, to the best of my knowledge, all
   statements and information in this appraisal report are true and correct.

   16. I stated in this appraisal report my own personal, unbiased, and professional analysis, opinions, and conclusions, which
   are subject only to the assumptions and limiting conditions in this appraisal report.

   17. I have no present or prospective interest in the property that is the subject of this report, and I have no present or
   prospective personal interest or bias with respect to the participants in the transaction. I did not base, either partially or
   completely, my analysis and/or opinion of market value in this appraisal report on the race, color, religion, sex, age, marital
   status, handicap, familial status, or national origin of either the prospective owners or occupants of the subject property or of the
   present owners or occupants of the properties in the vicinity of the subject property or on any other basis prohibited by law.

   18. My employment and/or compensation for performing this appraisal or any future or anticipated appraisals was not
   conditioned on any agreement or understanding, written or otherwise, that I would report (or present analysis supporting) a
   predetermined specific value, a predetermined minimum value, a range or direction in value, a value that favors the cause of
   any party, or the attainment of a specific result or occurrence of a specific subsequent event (such as approval of a pending
   mortgage loan application).

   19. I personally prepared all conclusions and opinions about the real estate that were set forth in this appraisal report. If I
   relied on significant real property appraisal assistance from any individual or individuals in the performance of this appraisal
   or the preparation of this appraisal report, I have named such individual(s) and disclosed the specific tasks performed in this
   appraisal report. I certify that any individual so named is qualified to perform the tasks. I have not authorized anyone to make
   a change to any item in this appraisal report; therefore, any change made to this appraisal is unauthorized and I will take no
   responsibility for it.




 Freddie Mac Form 2055 March 2005            UAD Version 9/2011      Page 5 of 6                               Fannie Mae Form 2055 March 2005


Case: 20-50628               Doc# 75-3       Filed:
                                   Form 2055UAD           07/28/20
                                                - "TOTAL" appraisal                  Entered:
                                                                    software by a la mode,               07/28/20 16:42:14
                                                                                           inc. - 1-800-ALAMODE                    Page009
                                                                                                                                        10
                                                                  of 48
                                      Exterior-Only Inspection Residential Appraisal Report                              File # 6-1020-3

   20. I identified the lender/client in this appraisal report who is the individual, organization, or agent for the organization that
   ordered and will receive this appraisal report.

   21. The lender/client may disclose or distribute this appraisal report to: the borrower; another lender at the request of the
   borrower; the mortgagee or its successors and assigns; mortgage insurers; government sponsored enterprises; other
   secondary market participants; data collection or reporting services; professional appraisal organizations; any department,
   agency, or instrumentality of the United States; and any state, the District of Columbia, or other jurisdictions; without having to
   obtain the appraiser's or supervisory appraiser's (if applicable) consent. Such consent must be obtained before this appraisal
   report may be disclosed or distributed to any other party (including, but not limited to, the public through advertising, public
   relations, news, sales, or other media).

   22. I am aware that any disclosure or distribution of this appraisal report by me or the lender/client may be subject to certain
   laws and regulations. Further, I am also subject to the provisions of the Uniform Standards of Professional Appraisal Practice
   that pertain to disclosure or distribution by me.

   23. The borrower, another lender at the request of the borrower, the mortgagee or its successors and assigns, mortgage
   insurers, government sponsored enterprises, and other secondary market participants may rely on this appraisal report as part
   of any mortgage finance transaction that involves any one or more of these parties.

   24. If this appraisal report was transmitted as an "electronic record" containing my "electronic signature," as those terms are
   defined in applicable federal and/or state laws (excluding audio and video recordings), or a facsimile transmission of this
   appraisal report containing a copy or representation of my signature, the appraisal report shall be as effective, enforceable and
   valid as if a paper version of this appraisal report were delivered containing my original hand written signature.

   25. Any intentional or negligent misrepresentation(s) contained in this appraisal report may result in civil liability and/or
   criminal penalties including, but not limited to, fine or imprisonment or both under the provisions of Title 18, United States
   Code, Section 1001, et seq., or similar state laws.

   SUPERVISORY APPRAISER'S CERTIFICATION:                   The Supervisory Appraiser certifies and agrees that:

   1. I directly supervised the appraiser for this appraisal assignment, have read the appraisal report, and agree with the appraiser's
   analysis, opinions, statements, conclusions, and the appraiser's certification.

   2. I accept full responsibility for the contents of this appraisal report including, but not limited to, the appraiser's analysis, opinions,
   statements, conclusions, and the appraiser's certification.

   3. The appraiser identified in this appraisal report is either a sub-contractor or an employee of the supervisory appraiser (or the
   appraisal firm), is qualified to perform this appraisal, and is acceptable to perform this appraisal under the applicable state law.

   4. This appraisal report complies with the Uniform Standards of Professional Appraisal Practice that were adopted and
   promulgated by the Appraisal Standards Board of The Appraisal Foundation and that were in place at the time this appraisal
   report was prepared.

   5. If this appraisal report was transmitted as an "electronic record"       containing my "electronic signature," as those terms are
   defined in applicable federal and/or state laws (excluding audio and        video recordings), or a facsimile transmission of this
   appraisal report containing a copy or representation of my signature,        the appraisal report shall be as effective, enforceable and
   valid as if a paper version of this appraisal report were delivered         containing my original hand written signature.


 APPRAISER                                                                  SUPERVISORY APPRAISER (ONLY IF REQUIRED)

 Signature                                                                  Signature
 Name Ricci Hart                                                            Name
 Company Name           James J. Nicholas & Associates                      Company Name
 Company Address          P.O. Box 7575                                     Company Address
                          Menlo Park, CA 94026
 Telephone Number         650-324-7946                                      Telephone Number
 Email Address       jim@jjnassociates.com                                  Email Address
 Date of Signature and Report          06/24/2020                           Date of Signature
 Effective Date of Appraisal        06/10/2020                              State Certification #
 State Certification #      AR014882                                        or State License #
 or State License #                                                         State
 or Other (describe)                              State #                   Expiration Date of Certification or License
 State CA
 Expiration Date of Certification or License       05/21/2021               SUBJECT PROPERTY

 ADDRESS OF PROPERTY APPRAISED                                                     Did not inspect exterior of subject property
                                                                                   Did inspect exterior of subject property from street
  10718 Mora Dr
                                                                                   Date of Inspection
  Los Altos, CA 94024
 APPRAISED VALUE OF SUBJECT PROPERTY $                  10,500,000
 LENDER/CLIENT                                                              COMPARABLE SALES
 Name No AMC                                                                       Did not inspect exterior of comparable sales from street
 Company Name    Platinum Loan Servicing Inc.                                      Did inspect exterior of comparable sales from street
 Company Address    24025 Park Sorrento #150, Calabasas, CA                        Date of Inspection
                    91302
 Email Address

 Freddie Mac Form 2055 March 2005              UAD Version 9/2011    Page 6 of 6                                           Fannie Mae Form 2055 March 2005


Case: 20-50628                Doc# 75-3       Filed:
                                    Form 2055UAD           07/28/20
                                                 - "TOTAL" appraisal                  Entered:
                                                                     software by a la mode,               07/28/20 16:42:14
                                                                                            inc. - 1-800-ALAMODE                              Page010
                                                                                                                                                   11
                                                                   of 48
                                                                             Exterior-Only Inspection Residential Appraisal Report                                       File # 6-1020-3
                                         FEATURE                       SUBJECT                  COMPARABLE SALE # 4                           COMPARABLE SALE # 5                COMPARABLE SALE # 6
                             Address      10718 Mora Dr                                  12000 Kate Dr                                 24925 Oneonta Dr
                                          Los Altos, CA 94024                            Los Altos Hills, CA 94022                     Los Altos Hills, CA 94022
                             Proximity to Subject                                        1.73 miles NW                                 1.97 miles NW
                             Sale Price                            $                                       $     7,200,000                               $     9,998,000                     $
                             Sale Price/Gross Liv. Area            $              sq.ft. $ 1235.20 sq.ft.                              $ 1306.93 sq.ft.                  $            sq.ft.
                             Data Source(s)                                                MLS#81779831;DOM 22                             MLS#81794552;DOM 11
                             Verification Source(s)                                        Doc#24427117 LP $7,995,000                                         Active
                             VALUE ADJUSTMENTS                         DESCRIPTION             DESCRIPTION           +(-) $ Adjustment         DESCRIPTION         +(-) $ Adjustment          DESCRIPTION         +(-) $ Adjustment
                             Sales or Financing                                            ArmLth                                          Listing                                     0
                             Concessions                                                   Conv;0                                          Conv;0
                             Date of Sale/Time                                             s03/20;c02/20                                0 Active                                       0
                             Location                              A;Hwy Noise;            B;Res;                             -350,000 A;Hwy Noise;
 SALES COMPARISON APPROACH




                             Leasehold/Fee Simple                  Fee Simple              Equal                                        0 Equal                                        0
                             Site                                  1.26 ac                 1.13 ac                                      0 43240 sf                         +116,500
                             View                                  B;Wooded/Bay; B;Wooded;                                     +75,000 B;Wooded;                             +75,000
                             Design (Style)                        DT3;Contemp. DT2;Tradition.                                          0 DT2;Contemp.                                 0
                             Quality of Construction               Q2                      Q2                                              Q2
                             Actual Age                            4                       20                                  +32,000 2                                               0
                             Condition                             C1                      C2                                +150,000 C1
                             Above Grade                            Total Bdrms. Baths Total Bdrms. Baths                                   Total Bdrms. Baths                             Total Bdrms. Baths
                             Room Count                              16       6     8.3 13           5      4.2              +137,500 11             6    7.0                +62,500
                             Gross Living Area                              8,870 sq.ft.           5,829 sq.ft.            +1,216,500              7,650 sq.ft.            +488,000                        sq.ft.
                             Basement & Finished                   0sf                     0sf                                             0sf
                             Rooms Below Grade
                             Functional Utility                    Good                    Equal                                        0 Equal                                        0
                             Heating/Cooling                       F/A / Cen. Air          Equal                                        0 Equal                                        0
                             Energy Efficient Items                Insulation              Insulation                                      Equal                                       0
                             Garage/Carport                        4ga10dw                 3ga8dw                              +25,000 3ga6dw                                +25,000
                             Porch/Patio/Deck                      Porch/Patio/Dck Equal                                                0 Equal                                        0
                             Pool                                  Pool                    Pool                                            Pool
                             Guest House                           Guest House             None                              +500,000 None                                 +500,000
                             Driveway Easement                     Driveway Ease. None                                         -50,000 None                                   -50,000
                             Net Adjustment (Total)                                                 +         - $           1,736,000               +       - $           1,217,000                +        - $
                             Adjusted Sale Price                                           Net Adj.      24.1 %                            Net Adj.     12.2 %                            Net Adj.            %
                             of Comparables                                                Gross Adj. 35.2 % $              8,936,000 Gross Adj. 13.2 % $                11,215,000 Gross Adj.                % $
                             Report the results of the research and analysis of the prior sale or transfer history of the subject property and comparable sales (report additional prior sales on page 3).
                                                ITEM                                    SUBJECT                         COMPARABLE SALE # 4                   COMPARABLE SALE # 5                      COMPARABLE SALE # 6
                             Date of Prior Sale/Transfer
                             Price of Prior Sale/Transfer
 SALE HISTORY




                             Data Source(s)                              MLS/Parcel Quest                        MLS/Parcel Quest                       MLS/Parcel Quest
                             Effective Date of Data Source(s)            06/10/2020                              06/10/2020                             06/10/2020
                             Analysis of prior sale or transfer history of the subject property and comparable sales                 Subject and comparables have not sold in the last 12
                             months. Subject property has not sold in the last 36 months as stated above. Comps used are best available at this time.




                             Analysis/Comments   Comp #4 is a closed sale, and comp #5 is an active listing in the subjects market area, with comp #5 being a contemporary
                             style like the subject. Bedrooms and baths are adjusted @ $25,000 each, and gross living area square footage is figured @ $400 per square foot
                             over 200 square foot differential. Garage adjustment is $25,000 per space, guest house adjustment is $500,000, and age adjustment is $2,000
                             per year over 10 years. Site adjustment is $10 per square foot over 10,000 square foot differential, and driveway easement adjustment is
                             $50,000. Comp #4 has older upgrades, and is adjusted for condition by $150,000. Comp #4 sold in 22 days. Please note that comp #5 is not a
                             closed sale.
 ANALYSIS / COMMENTS




         Freddie Mac Form 2055 March 2005                                                                         UAD Version 9/2011                                                     Fannie Mae Form 2055 March 2005



Case: 20-50628                                                    Doc# 75-3        Filed:
                                                                       Form 2055UAD.(AC) - "TOTAL"07/28/20
                                                                                                   appraisal software by a Entered:             07/28/20 16:42:14
                                                                                                                           la mode, inc. - 1-800-ALAMODE                                                             Page011
                                                                                                                                                                                                                          12
                                                                                                        of 48
                                                                          Market Conditions Addendum to the Appraisal Report                                                               File No. 6-1020-3
                               The purpose of this addendum is to provide the lender/client with a clear and accurate understanding of the market trends and conditions prevalent in the subject
                               neighborhood. This is a required addendum for all appraisal reports with an effective date on or after April 1, 2009.
                               Property Address         10718 Mora Dr                                                             City Los Altos                                   State CA           ZIP Code 94024
                               Borrower N/A
                               Instructions: The appraiser must use the information required on this form as the basis for his/her conclusions, and must provide support for those conclusions, regarding
                               housing trends and overall market conditions as reported in the Neighborhood section of the appraisal report form. The appraiser must fill in all the information to the extent
                               it is available and reliable and must provide analysis as indicated below. If any required data is unavailable or is considered unreliable, the appraiser must provide an
                               explanation. It is recognized that not all data sources will be able to provide data for the shaded areas below; if it is available, however, the appraiser must include the data
                               in the analysis. If data sources provide the required information as an average instead of the median, the appraiser should report the available figure and identify it as an
                               average. Sales and listings must be properties that compete with the subject property, determined by applying the criteria that would be used by a prospective buyer of the
                               subject property. The appraiser must explain any anomalies in the data, such as seasonal markets, new construction, foreclosures, etc.
                               Inventory Analysis                                              Prior 7–12 Months            Prior 4–6 Months            Current – 3 Months                            Overall Trend
                               Total # of Comparable Sales (Settled)                                   209                          55                           71                    Increasing        Stable      Declining
                               Absorption Rate (Total Sales/Months)                                  34.83                       18.33                         23.67                   Increasing        Stable      Declining
                               Total # of Comparable Active Listings                                   N/A                         N/A                           55                    Declining         Stable      Increasing
                               Months of Housing Supply (Total Listings/Ab.Rate)                       N/A                         N/A                           2.3                   Declining         Stable      Increasing
                               Median Sale & List Price, DOM, Sale/List %                      Prior 7–12 Months            Prior 4–6 Months            Current – 3 Months                            Overall Trend
                               Median Comparable Sale Price                                       3,343,000                    3,271,333                    3,263,000                  Increasing        Stable      Declining
                               Median Comparable Sales Days on Market                                  16                           26                            9                    Declining         Stable      Increasing
                               Median Comparable List Price                                                                                                                            Increasing        Stable      Declining
  MARKET RESEARCH & ANALYSIS




                                                                                                       N/A                         N/A                      3,348,000
                               Median Comparable Listings Days on Market                               N/A                         N/A                           24                    Declining         Stable      Increasing
                               Median Sale Price as % of List Price                                   99%                         98%                           99%                    Increasing        Stable      Declining
                               Seller-(developer, builder, etc.)paid financial assistance prevalent?              Yes           No                                                     Declining         Stable      Increasing
                               Explain in detail the seller concessions trends for the past 12 months (e.g., seller contributions increased from 3% to 5%, increasing use of buydowns, closing costs, condo
                               fees, options, etc.).         Seller credits for non-recurring closing costs are occasional for single family residences in Los Altos and Los Altos Hills,
                               and typically do not exceed 3%.

                               NOTE: The shaded areas are not filled in because the MLS system does not provide the information to break these sections down for
                               analysis.
                               Are foreclosure sales (REO sales) a factor in the market? Yes No If yes, explain (including the trends in listings and sales of foreclosed properties).




                               Cite data sources for above information.         MLS Statistics/Parcel Quest Data for single family residences in Los Altos and Los Altos Hills during the
                               past 12 months.

                               Summarize the above information as support for your conclusions in the Neighborhood section of the appraisal report form. If you used any additional information, such as
                               an analysis of pending sales and/or expired and withdrawn listings, to formulate your conclusions, provide both an explanation and support for your conclusions.
                               Median comparable sales price for homes in Los Altos and Los Altos Hills have remained stable during the past 12 months, with lower than
                               typical sales volume. Absorption rate decreased, and median comparable sales days on market remained stable during this period. Median
                               sale price as % of list price also remained stable, and most homes sold within 1-3 months. Please note that low sales volume and diversity of
                               properties may skew statistical data.




                               If the subject is a unit in a condominium or cooperative project , complete the following:                                           Project Name:
                               Subject Project Data                                         Prior 7–12 Months           Prior 4–6 Months            Current – 3 Months                              Overall Trend
                               Total # of Comparable Sales (Settled)                                                                                                                Increasing         Stable           Declining
                               Absorption Rate (Total Sales/Months)                                                                                                                 Increasing         Stable           Declining
                               Total # of Active Comparable Listings                                                                                                                Declining          Stable           Increasing
                               Months of Unit Supply (Total Listings/Ab.Rate)                                                                                                       Declining          Stable           Increasing
                               Are foreclosure sales (REO sales) a factor in the project?            Yes           No     If yes, indicate the number of REO listings and explain the trends in listings and sales of
  CONDO/CO-OP PROJECTS




                               foreclosed properties.




                               Summarize the above trends and address the impact on the subject unit and project.




                               Signature                                                                                          Signature
                               Appraiser Name        Ricci Hart                                                                   Supervisory Appraiser Name
  APPRAISER




                               Company Name          James J. Nicholas & Associates                                               Company Name
                               Company Address           P.O. Box 7575, Menlo Park, CA 94026                                      Company Address
                               State License/Certification # AR014882                 State CA                                    State License/Certification #                                        State
                               Email Address      jim@jjnassociates.com                                                           Email Address
                                  Freddie Mac Form 71 March 2009                                                 Page 1 of 1                                              Fannie Mae Form 1004MC March 2009


Case: 20-50628                                                   Doc# 75-3
                                                                       Form 1004MC2Filed:      07/28/20
                                                                                    - "TOTAL" appraisal                   Entered:
                                                                                                        software by a la mode,                07/28/20 16:42:14
                                                                                                                               inc. - 1-800-ALAMODE                                                                     Page012
                                                                                                                                                                                                                             13
                                                                                                        of 48
                                                             Legal Description
Borrower           N/A
Property Address   10718 Mora Dr
City               Los Altos                                    County Santa Clara                        State CA        Zip Code 94024
Lender/Client      Platinum Loan Servicing Inc.




           Case: 20-50628             Doc#
                                      Form MAP75-3
                                               LT.LEGAL Filed:    07/28/20
                                                        - "TOTAL" appraisal software byEntered:
                                                                                        a la mode, inc. 07/28/20     16:42:14
                                                                                                        - 1-800-ALAMODE         Page013
                                                                                                                                     14
                                                                        of 48
                                                                  Plat Map
    Borrower           N/A
    Property Address   10718 Mora Dr
    City               Los Altos                              County Santa Clara                  State CA      Zip Code 94024
    Lender/Client      Platinum Loan Servicing Inc.




Case: 20-50628                  Doc# 75-3        Filed:
                                      Form MAP.PLAT - "TOTAL" 07/28/20
                                                              appraisal software by a la Entered:            07/28/20 16:42:14
                                                                                         mode, inc. - 1-800-ALAMODE              Page014
                                                                                                                                      15
                                                                      of 48
                                                               Location Map
    Borrower           N/A
    Property Address   10718 Mora Dr
    City               Los Altos                              County Santa Clara                 State CA      Zip Code 94024
    Lender/Client      Platinum Loan Servicing Inc.




Case: 20-50628                  Doc# 75-3       Filed:
                                      Form MAP.LOC           07/28/20
                                                   - "TOTAL" appraisal                  Entered:
                                                                       software by a la mode,               07/28/20 16:42:14
                                                                                              inc. - 1-800-ALAMODE              Page015
                                                                                                                                     16
                                                                     of 48
                                                                                           Hart & Hart

                                                  MULTI-PURPOSE SUPPLEMENTAL ADDENDUM
                                                    FOR FEDERALLY RELATED TRANSACTIONS
                                                                                                                                                        6-1020-3
    Borrower           N/A
    Property Address   10718 Mora Dr
    City               Los Altos                                                  County Santa Clara                                    State CA            Zip Code 94024
    Lender/Client      Platinum Loan Servicing Inc.
    This Multi-Purpose Supplemental Addendum for Federally Related Transactions was designed to provide the appraiser with a convenient way to comply with
    the current appraisal standards and requirements of the Federal Deposit Insurance Corporation (FDIC), the Office of the Comptroller of Currency (OCC), the
    Office of Thrift Supervision (OTS), the Resolution Trust Corporation (RTC), and the Federal Reserve.
                        This Multi-Purpose Supplemental Addendum is for use with any appraisal.  Only those sections
                        and statements which have been marked by the appraiser apply to the property being appraised.

           PURPOSE, INTENDED USE & INTENDED USER(S) OF APPRAISAL

           The purpose of the appraisal is to estimate the market value as defined herein, or
           Intended use of the appraisal report:      This appraisal report is intended for the use by the client to determine current market value.
           Intended user(s) of the appraisal report (by name or type):      Platinum Loan Servicing Inc.
           This is a federally related transaction.

           EXTENT OF APPRAISAL PROCESS

           The appraisal is based on the information gathered by the appraiser from public records, other identified sources, inspection of the subject property and
           neighborhood, and selection of comparable sales within the subject market area. The original source of the comparables is shown in the Data Source section
           of the market grid along with the source of confirmation, if available. The original source is presented first. The sources and data are considered reliable.
           When conflicting information was provided, the source deemed most reliable has been used. Data believed to be unreliable was not included in the report nor
           used as a basis for the value conclusion.
           The Reproduction/Replacement Cost is based on:
                                                                                                              , supplemented by the appraiser's knowledge of the local market.
           Physical depreciation is based on the estimated effective age of the subject property. Functional and/or external depreciation, if present, is specifically
           addressed in the appraisal report or other addenda. In estimating the site value, the appraiser has relied on personal knowledge of the local market. This
           knowledge is based on prior and/or current analysis of site sales and/or abstraction of site values from sales of improved properties.
           The subject property is located in an area of primarily owner-occupied single family residences and the Income Approach is not considered to be applicable.
           For this reason, the Income Approach was not used.
           The Estimated Market Rent and Gross Rent Multiplier utilized in the Income Approach are based on the appraiser's knowledge of the subject market area.
           The rental knowledge is based on prior and/or current rental rate surveys of residential properties. The Gross Rent Multiplier is based on prior and/or current
           analysis of prices and market rates for residential properties.
           For income producing properties, actual rents, vacancies and expenses have been reported and analyzed. They have been used to project future rents,
           vacancies and expenses.




           FEMA FLOOD HAZARD DATA                                       Flood map is attached
           Subject property is not located in a FEMA Special Flood Hazard Area.
           Subject property is located in a FEMA Special Flood Hazard Area.

            Zone                     FEMA Map/Panel #                                    Map Date                  Name of Community

            D                        06085C0203H                                         05/18/2009                Los Altos
           The community does not participate in the National Flood Insurance Program.
           The community does participate in the National Flood Insurance Program.
           It is covered by a regular program.
           It is covered by an emergency program.
        Analysis/Comments:


           CURRENT SALES CONTRACT

           The subject property is currently not under contract.
           The contract and/or escrow instructions were not available for review. The unavailability of the contract is explained later in the addenda section.
           The contract and/or escrow instructions were reviewed. The following summarizes the contract:

            Contract Date            Amendment Date           Contract Price                Seller                                            Owner of Record

                                                                                                                                             Fre 355 LLC
           The contract indicated that personal property was not included in the sale.
           The contract indicated that personal property was included. It consisted of
                                                                                                      . Estimated contributory value is $
           Personal property was not included in the final value estimate.
           Personal property was included in the final value estimate.
           The contract indicated no financing concessions or other incentives.
           The contract indicated the following concessions or incentives:

           If concessions or incentives exist, the comparables were checked for similar concessions and appropriate adjustments were made, if applicable, so
           that the final value conclusion is in compliance with the Market Value defined herein.
        Analysis/Comments:




                                                                                            Page 1 of 3

Case: 20-50628                    Doc# 75-3
                                         Form MPA4Filed:      07/28/20
                                                  - "TOTAL" appraisal                   Entered:
                                                                      software by a la mode,                07/28/20 16:42:14
                                                                                             inc. - 1-800-ALAMODE                                                                Page016
                                                                                                                                                                                      17
                                                                       of 48
          MARKET OVERVIEW                         Include an explanation of current market conditions and trends.

                                     is considered a reasonable exposure time for the subject property at a value range of $                                    to $
          Analysis/Comments:




          1-3 months                 is estimated to be the marketing time for the subject property.
          Analysis/Comments:         if priced and marketed properly



          Marketing Factors:




          SUBJECT PROPERTY OFFERING INFORMATION
      According to      MLS/Parcel Quest                                                                                                                          the subject property:
          has not been offered for sale in the past:              30 days          1 year          3 years.
          is currently offered for sale for $     17,500,000                  .
          was offered for sale within the past:            30 days          1 year           3 years          for $                                 .
          Offering information was considered in the final reconciliation of value.
          Offering information was not considered in the final reconciliation of value.
          Offering information was not available. The reasons for unavailability and the steps taken by the appraiser are explained later in this addendum.
      Analysis/Comments:         Price includes adjacent lot APN#331-14-067, 1.44 ac.




          SALE/TRANSFER HISTORY & ANALYSIS OF SUBJECT PROPERTY

      According to the following data source(s):          MLS/Parcel Quest
                                                                                                                                                                   , the subject property:
          Has not transferred             in the past one year.                   in the past three years.                in the past five years.
          Has transferred                 in the past one year.                   in the past three years.                in the past five years.
          All prior sales or transfers occurring in the past            5 years        prior to the Effective Date of Appraisal are listed below.
      Date of Sale/Transfer      Price of Sale/Transfer       Seller                             Buyer                          Data Source(s)           Effective Date of Data Sources
      09/03/2015                                7,500,000 Unk                                    Fre 355 LLC                    MLS/Parcel Quest         06/10/2020




      Subject Sale/Transfer History Analysis/Comments:




          SALE/TRANSFER HISTORY & ANALYSIS OF COMPARABLE SALES
      According to the following data source(s):          MLS/Parcel Quest, comps have not transferred in the last 12 months.
                                                                                                                                                                                             ,
      all prior sales or transfers occurring in the past                           prior to the most recent date of sale or transfer are listed below.
         PRIOR SALE/TRANSFER #                                    COMPARABLE #                                        COMPARABLE #                            COMPARABLE #
      Date of Sale or Transfer
      Price of Sale or Transfer
      Seller
      Buyer
      Data Source(s)
      Effective Date of Data Source(s)
         PRIOR SALE/TRANSFER #                                    COMPARABLE #                                        COMPARABLE #                            COMPARABLE #
      Date of Sale or Transfer
      Price of Sale or Transfer
      Seller
      Buyer
      Data Source(s)
      Effective Date of Data Source(s)
      Comparables Sale/Transfer History Analysis/Comments:




                                                                                                Page 2 of 3

Case: 20-50628                     Doc# 75-3
                                          Form MPA4Filed:      07/28/20
                                                   - "TOTAL" appraisal                   Entered:
                                                                       software by a la mode,                07/28/20 16:42:14
                                                                                              inc. - 1-800-ALAMODE                                                                   Page017
                                                                                                                                                                                          18
                                                                        of 48
          ADDITIONAL CERTIFICATIONS
      The Appraiser certifies and agrees that:
      (1) The analyses, opinions and conclusions were developed, and this report was prepared, in conformity with the Uniform Standards of Professional Appraisal Practice
      (''USPAP'').
      (2) Their compensation is not contingent upon the reporting of predetermined value or direction in value that favors the cause of the client, the amount of the value
      estimate, the attainment of a stipulated result, or the occurrence of a subsequent event.
      (3) This appraisal assignment was not based on a requested minimum valuation, a specific valuation, or the approval of a loan.

          ENVIRONMENTAL LIMITING CONDITIONS
      The appraiser's opinion of value is based on the assumption that the property is not negatively affected by the existence of hazardous substances or detrimental
      environmental conditions unless otherwise stated in this report. The appraiser is not an expert in the identification of hazardous substances or detrimental environmental
      conditions. The appraiser's routine inspection of and inquiries about the subject property did not develop any information that indicated any apparent significant
      hazardous substances or detrimental environmental conditions which would affect the property negatively unless otherwise stated in this report. It is possible that tests
      and inspections made by a qualified hazardous substance and environmental expert would reveal the existence of hazardous substances or detrimental environmental
      conditions on or around the property that would negatively affect its value.

          HIGHEST & BEST USE ANALYSIS
      Analysis/Comments:




          As Vacant:



          As Improved:




          EFFECTIVE DATE OF APPRAISAL                                   (if not current, see comments).
      This appraisal report reflects the following value:             Current              Retrospective            Prospective
      Effective Date of the Appraisal:         06/10/2020
      Comments on the Effective Date



          ADDITIONAL COMMENTS




          APPRAISER'S SIGNATURE & LICENSE/CERTIFICATION




      Appraiser's Signature                                                     Inspection Date   06/10/2020                   Signed Date 06/24/2020
      Appraiser's Name           Ricci Hart                                                                      Phone # 650-324-7946
      State CA                 License or         Certification # AR014882                          Exp. 05/21/2021        Tax ID # XXX-XX-XXXX
           Appraiser is certified under the following CE program(s).

          CO-SIGNING APPRAISER'S CERTIFICATION

          The co-signing appraiser has personally inspected the subject property, both inside and out, and has made an exterior inspection of all comparable sales
          listed in the report. The report was prepared by the appraiser under direct supervision of the co-signing appraiser. The co-signing appraiser accepts
          responsibility for the contents of the report including the value conclusions and the limiting conditions, and confirms that the certifications apply
          fully to the co-signing appraiser.
          The co-signing appraiser has not personally inspected the interior of the subject property and:
          has not inspected the exterior of the subject property and all comparable sales listed in the report.
          has inspected the exterior of the subject property and all comparable sales listed in the report.
          The report was prepared by the appraiser under direct supervision of the co-signing appraiser. The co-signing appraiser accepts responsibility for the
          contents of the report, including the value conclusions and the limiting conditions, and confirms that the certifications apply fully to the co-signing
          appraiser with the exception of the certification regarding physical inspections. The above describes the level of inspection performed by the
          co-signing appraiser.
          The co-signing appraiser's level of inspection, involvement in the appraisal process and certification are covered elsewhere in the addenda section
          of this appraisal.

          CO-SIGNING APPRAISER'S SIGNATURE & LICENSE/CERTIFICATION



      Co-Signing
      Appraiser's Signature                                                    Inspection Date                                        Signed Date
      Co-Signing Appraiser's Name                                                                                   Phone #
      State                 License or          Certification #                                     Exp.                          Tax ID #
           Co-Signing Appraiser is certified under the following CE program(s):

                                                                                          Page 3 of 3

Case: 20-50628                   Doc# 75-3
                                        Form MPA4Filed:      07/28/20
                                                 - "TOTAL" appraisal                   Entered:
                                                                     software by a la mode,                07/28/20 16:42:14
                                                                                            inc. - 1-800-ALAMODE                                                           Page018
                                                                                                                                                                                19
                                                                      of 48
                                                           Subject Photo Page
    Borrower           N/A
    Property Address   10718 Mora Dr
    City               Los Altos                               County Santa Clara                   State CA        Zip Code 94024
    Lender/Client      Platinum Loan Servicing Inc.




                                                                                                               Subject Front
                                                                                              10718 Mora Dr
                                                                                              Sales Price
                                                                                              Gross Living Area   8,870
                                                                                              Total Rooms         16
                                                                                              Total Bedrooms      6
                                                                                              Total Bathrooms     8.3
                                                                                              Location            A;Hwy Noise;
                                                                                              View                B;Wooded/Bay;
                                                                                              Site                1.26 ac
                                                                                              Quality             Q2
                                                                                              Age                 4




                                                                                                   Subject Rear (MLS Photo)




                                                                                                             Subject Street




Case: 20-50628                  Doc# 75-3         Filed:
                                      Form PICPIX.SR           07/28/20
                                                     - "TOTAL" appraisal software by a la Entered:            07/28/20 16:42:14
                                                                                          mode, inc. - 1-800-ALAMODE                 Page019
                                                                                                                                          20
                                                                       of 48
                       Photograph Addendum (Photos from Active Listing MLS#81794898)
    Borrower           N/A
    Property Address   10718 Mora Dr
    City               Los Altos                              County Santa Clara                  State CA      Zip Code 94024
    Lender/Client      Platinum Loan Servicing Inc.




                                    Kitchen                                                      Living/Dining




                              Master Bedroom                                          Deck Off Of Master Bedroom




                                 Master Bath                                            Bay Pano View from Deck



Case: 20-50628                  Doc# 75-3        Filed:
                                      Form PICSIX2            07/28/20
                                                   - "TOTAL" appraisal                   Entered:
                                                                       software by a la mode,                07/28/20 16:42:14
                                                                                              inc. - 1-800-ALAMODE               Page020
                                                                                                                                      21
                                                                       of 48
                       Photograph Addendum (Photos from Active Listing MLS#81794898)
    Borrower           N/A
    Property Address   10718 Mora Dr
    City               Los Altos                              County Santa Clara                  State CA      Zip Code 94024
    Lender/Client      Platinum Loan Servicing Inc.




                                  Pool Area                                                        Rec Room




                                   Full Bath                                                       Half Bath




                               Guest Cottage                                              Guest Cottage Interior



Case: 20-50628                  Doc# 75-3        Filed:
                                      Form PICSIX2            07/28/20
                                                   - "TOTAL" appraisal                   Entered:
                                                                       software by a la mode,                07/28/20 16:42:14
                                                                                              inc. - 1-800-ALAMODE               Page021
                                                                                                                                      22
                                                                       of 48
                                                        Comparable Photo Page
    Borrower           N/A
    Property Address   10718 Mora Dr
    City               Los Altos                               County Santa Clara                   State CA        Zip Code 94024
    Lender/Client      Platinum Loan Servicing Inc.




                                                                                                           Comparable 1
                                                                                              25621 Vinedo Ln
                                                                                              Prox. to Subject    2.75 miles NW
                                                                                              Sale Price          11,500,000
                                                                                              Gross Living Area   9,348
                                                                                              Total Rooms         18
                                                                                              Total Bedrooms      6
                                                                                              Total Bathrooms     8.3
                                                                                              Location            B;Res;
                                                                                              View                B;Wooded;
                                                                                              Site                1.05 ac
                                                                                              Quality             Q2
                                                                                              Age                 7




                                                                                                           Comparable 2
                                                                                              11768 Maria Ln
                                                                                              Prox. to Subject    1.29 miles NW
                                                                                              Sale Price          7,750,000
                                                                                              Gross Living Area   7,390
                                                                                              Total Rooms         14
                                                                                              Total Bedrooms      8
                                                                                              Total Bathrooms     8.2
                                                                                              Location            A;MoreHwyNse;
                                                                                              View                B;Wooded;
                                                                                              Site                2.23 ac
                                                                                              Quality             Q2
                                                                                              Age                 1




                                                                                                           Comparable 3
                                                                                              1575 Grant Rd
                                                                                              Prox. to Subject    1.50 miles NE
                                                                                              Sale Price          7,700,000
                                                                                              Gross Living Area   6,506
                                                                                              Total Rooms         12
                                                                                              Total Bedrooms      6
                                                                                              Total Bathrooms     6.2
                                                                                              Location            A;BusyRd/Nse;
                                                                                              View                B;Wooded;
                                                                                              Site                25625 sf
                                                                                              Quality             Q2
                                                                                              Age                 1




Case: 20-50628                  Doc# 75-3         Filed:
                                      Form PICPIX.CR           07/28/20
                                                     - "TOTAL" appraisal software by a la Entered:            07/28/20 16:42:14
                                                                                          mode, inc. - 1-800-ALAMODE                 Page022
                                                                                                                                          23
                                                                       of 48
                                                        Comparable Photo Page
    Borrower           N/A
    Property Address   10718 Mora Dr
    City               Los Altos                               County Santa Clara                   State CA        Zip Code 94024
    Lender/Client      Platinum Loan Servicing Inc.




                                                                                                            Comparable 4
                                                                                              12000 Kate Dr
                                                                                              Prox. to Subject    1.73 miles NW
                                                                                              Sale Price          7,200,000
                                                                                              Gross Living Area   5,829
                                                                                              Total Rooms         13
                                                                                              Total Bedrooms      5
                                                                                              Total Bathrooms     4.2
                                                                                              Location            B;Res;
                                                                                              View                B;Wooded;
                                                                                              Site                1.13 ac
                                                                                              Quality             Q2
                                                                                              Age                 20




                                                                                                            Comparable 5
                                                                                              24925 Oneonta Dr
                                                                                              Prox. to Subject  1.97 miles NW
                                                                                              Sale Price        9,998,000
                                                                                              Gross Living Area 7,650
                                                                                              Total Rooms       11
                                                                                              Total Bedrooms    6
                                                                                              Total Bathrooms   7.0
                                                                                              Location          A;Hwy Noise;
                                                                                              View              B;Wooded;
                                                                                              Site              43240 sf
                                                                                              Quality           Q2
                                                                                              Age               2




                                                                                                            Comparable 6

                                                                                              Prox. to Subject
                                                                                              Sale Price
                                                                                              Gross Living Area
                                                                                              Total Rooms
                                                                                              Total Bedrooms
                                                                                              Total Bathrooms
                                                                                              Location
                                                                                              View
                                                                                              Site
                                                                                              Quality
                                                                                              Age




Case: 20-50628                  Doc# 75-3         Filed:
                                      Form PICPIX.CR           07/28/20
                                                     - "TOTAL" appraisal software by a la Entered:            07/28/20 16:42:14
                                                                                          mode, inc. - 1-800-ALAMODE                 Page023
                                                                                                                                          24
                                                                       of 48
                                                        Appraiser Certification
Borrower           N/A
Property Address   10718 Mora Dr
City               Los Altos                                    County Santa Clara                        State CA        Zip Code 94024
Lender/Client      Platinum Loan Servicing Inc.




           Case: 20-50628             Doc#
                                      Form MAP75-3
                                               LT.LEGAL Filed:    07/28/20
                                                        - "TOTAL" appraisal software byEntered:
                                                                                        a la mode, inc. 07/28/20     16:42:14
                                                                                                        - 1-800-ALAMODE         Page024
                                                                                                                                     25
                                                                        of 48
                                                                                                                File # 6-1020-3
   EXTERIOR
   This modified set of instructions, Scope of Work, Statement of Assumptions and Limiting Conditions, and Certification replaces
   and supersedes the corresponding sections of the appraisal report to which this language is attached as an addendum. It is
   authorized and used with the express permission of Fannie Mae and Freddie Mac as of March 23, 2020. Any signatures attached to
   the original appraisal report and certifications are incorporated and apply to these revised sections.
   This appraisal report is subject to the following scope of work, intended use, intended user, definition of market value, statement
   of assumptions and limiting conditions, and certifications. Modifications, additions, or deletions to the intended use, intended
   user, or definition of market value are not permitted. The appraiser may expand the scope of work to include any additional
   research or analysis necessary based on the complexity of this appraisal assignment. Additional modifications or deletions to this
   revised set of certifications are also not permitted. However, additional certifications that do not constitute material alterations
   to this appraisal report, such as those required by law or those related to the appraiser’s continuing education or membership in
   an appraisal organization, are permitted.

   SCOPE OF WORK: The scope of work for this appraisal is defined by the complexity of this appraisal assignment and the reporting
   requirements of this appraisal report form, including the following definition of market value, statement of assumptions and
   limiting conditions, and certifications. The appraiser must, at a minimum: (1) perform a visual inspection of the exterior areas of
   the subject property from at least the street, (2) inspect the neighborhood, including the condominium or cooperative project, if
   applicable (3) inspect each of the comparable sales from at least the street, (4) research, verify, and analyze data from reliable
   public and/or private sources, and (5) report his or her analysis, opinions, and conclusions in this appraisal report.

   INTENDED USE: The intended use of this appraisal report is for the lender/client to evaluate the property that is the subject of
   this appraisal for a mortgage finance transaction.

   INTENDED USER: The intended user of this appraisal report is the lender/client.

   DEFINITION OF MARKET VALUE: The most probable price which a property should bring in a competitive and open market under
   all conditions requisite to a fair sale, the buyer and seller, each acting prudently, knowledgeably and assuming the price is not
   affected by undue stimulus. Implicit in this definition is the consummation of a sale as of a specified date and the passing of title
   from seller to buyer under conditions whereby: (1) buyer and seller are typically motivated; (2) both parties are well informed or
   well advised, and each acting in what he or she considers his or her own best interest; (3) a reasonable time is allowed for
   exposure in the open market; (4) payment is made in terms of cash in U. S. dollars or in terms of financial arrangements
   comparable thereto; and (5) the price represents the normal consideration for the property sold unaffected by special or creative
   financing or sales concessions* granted by anyone associated with the sale.
   *Adjustments to the comparables must be made for special or creative financing or sales concessions. No adjustments are
   necessary for those costs which are normally paid by sellers as a result of tradition or law in a market area; these costs are readily
   identifiable since the seller pays these costs in virtually all sales transactions. Special or creative financing adjustments can be
   made to the comparable property by comparisons to financing terms offered by a third-party institutional lender that is not
   already involved in the property or transaction. Any adjustment should not be calculated on a mechanical dollar for dollar cost of
   the financing or concession but the dollar amount of any adjustment should approximate the market’s reaction to the financing
   or concessions based on the appraiser’s judgment.


   STATEMENT OF ASSUMPTIONS AND LIMITING CONDITIONS: The appraiser’s certification in this report is subject to the
   following assumptions and limiting conditions:
   1. The appraiser will not be responsible for matters of a legal nature that affect either the property being appraised or the
      title to it, except for information that he or she became aware of during the research involved in performing this
      appraisal. The appraiser assumes that the title is good and marketable and will not render any opinions about the title.
   2. If the appraiser has included a floor plan in this appraisal report, it shows the approximate dimensions of the
      improvements. If included, the floor plan is included only to assist the reader in visualizing the property and
      understanding the appraiser’s determination of its size.
   3. The appraiser has relied on data provided by third parties in this appraisal report. Such data may include, but is not
      limited to, flood maps, multiple listing real estate services, tax assessment records, public land records, satellite imagery,
      virtual street views, property data services, surveys, engineering reports, and property data aggregations. After
      examination of the data and data sources, the appraiser has used only the data he or she considers reliable. The
      appraiser assumes there are no material omissions and makes no guarantees, express or implied, regarding the accuracy
      of this data.
   4. The appraiser will not give testimony or appear in court because he or she made an appraisal of the property in question,
      unless specific arrangements to do so have been made beforehand, or as otherwise required by law.
   5. The appraiser has noted in this appraisal report any adverse conditions (such as needed repairs, deterioration, the
      presence of hazardous wastes, toxic substances, etc.) that he or she became aware of during the research involved in
      performing this appraisal. Unless otherwise stated in this appraisal report, the appraiser has no knowledge of any hidden
      or unapparent physical deficiencies or adverse conditions of the property (such as, but not limited to, needed repairs,
      deterioration, the presence of hazardous wastes, toxic substances, adverse environmental conditions, etc.) that would
      make the property less valuable, and has assumed that there are no such conditions and makes no guarantees or
      warranties, express or implied. The appraiser will not be responsible for any such conditions that do exist or for any
      engineering or testing that might be required to discover whether such conditions exist. Because the appraiser is not an
      expert in the field of environmental hazards, this appraisal report must not be considered as an environmental
      assessment of the property.




 For Exterior-Only Appraisals Using COVID-19 Temporary Flexibilities and Reported on Fannie Mae      ©2020 Fannie Mae      3.23.2020     Page 1 of 3
 Form 2055, 1075, 2095, 1004C, or 1025
Case: 20-50628                Doc# 75-3        Filed:
                                    Form COVIDEXT           07/28/20
                                                  - "TOTAL" appraisal software by a la Entered:            07/28/20 16:42:14
                                                                                       mode, inc. - 1-800-ALAMODE                      Page025
                                                                                                                                            26
                                                                    of 48
                                                                                                                   File # 6-1020-3
   6. The appraiser has based his or her appraisal report and valuation conclusion for an appraisal that is subject to
      satisfactory completion, repairs, or alterations on the assumption that the completion, repairs, or alterations of the
      subject property will be performed in a professional manner.


   APPRAISER’S CERTIFICATION: The Appraiser certifies and agrees that:
   1. I have, at a minimum, developed and reported this appraisal in accordance with the scope of work requirements stated
      in this appraisal report.
   2. I performed a personal visual inspection of the exterior of the subject property, from the street, as part of this appraisal
      assignment. I reported the condition of the improvements in factual, specific terms, relying on subject property
      information from third-party data sources. I reported the physical deficiencies that could affect the livability, soundness
      or structural integrity of the property.
   3. I performed this appraisal in accordance with the requirements of the Uniform Standards of Professional Appraisal
      Practice that were adopted and promulgated by the Appraisal Standards Board of The Appraisal Foundation and that
      were in place at the time this appraisal report was prepared.
   4. I developed my opinion of the market value of the real property or cooperative interest (where applicable) that is the
      subject of this report based on the sales comparison approach to value. I have adequate comparable market data to
      develop a reliable sales comparison approach for this appraisal assignment. I further certify that I considered the cost
      and income approaches to value but did not develop them, unless otherwise indicated in this report.
   5. I researched, verified, analyzed, and reported on any current agreement for sale for the subject property, any offering for
      sale of the subject property in the twelve months prior to the effective date of this appraisal, and the prior sales of the
      subject property for a minimum of three years prior to the effective date of this appraisal, unless otherwise indicated in
      this report.
   6. I researched, verified, analyzed, and reported on the prior sales of the comparable sales for a minimum of one year prior
      to the date of sale of the comparable sale, unless otherwise indicated in this report.
   7. I selected and used comparable sales that are locationally, physically, and functionally the most similar to the subject
      property.
   8. I have not used comparable sales that were the result of combining a land sale with the contract purchase price of a
      home that has been built or will be built on the land.
   9. I have reported adjustments to the comparable sales that reflect the market's reaction to the differences between the
      subject property and the comparable sales.
   10. [RESERVED]
   11. I have knowledge and experience in appraising this type of property in this market area.
   12. I am aware of, and have access to, the necessary and appropriate public and private data sources, such as multiple listing
       services, tax assessment records, public land records and other such data sources for the area in which the property is
       located.
   13. I obtained the information, estimates, and opinions furnished by other parties and expressed in this appraisal report
       from reliable sources that I believe to be true and correct.
   14. I have taken into consideration the factors that have an impact on value with respect to the subject neighborhood,
       including the subject project (where applicable), subject property, and the proximity of the subject property to adverse
       influences in the development of my opinion of market value. I have noted in this appraisal report any adverse
       conditions (such as, but not limited to, needed repairs, deterioration, the presence of hazardous wastes, toxic
       substances, adverse environmental conditions, etc.) observed during the inspection of the subject property or that I
       became aware of during the research involved in performing this appraisal. I have considered these adverse conditions in
       my analysis of the property value, and have reported on the effect of the conditions on the value and marketability of the
       subject property.
   15. I have not knowingly withheld any significant information from this appraisal report and, to the best of my knowledge, all
       statements and information in this appraisal report are true and correct.
   16. I stated in this appraisal report my own personal, unbiased, and professional analysis, opinions, and conclusions, which
       are subject only to the assumptions and limiting conditions in this appraisal report.
   17. I have no present or prospective interest in the property that is the subject of this report, and I have no present or
       prospective personal interest or bias with respect to the participants in the transaction. I did not base, either partially or
       completely, my analysis and/or opinion of market value in this appraisal report on the race, color, religion, sex, age,
       marital status, handicap, familial status, or national origin of either the prospective owners or occupants of the subject
       property or of the present owners or occupants of the properties in the vicinity of the subject property or on any other
       basis prohibited by law.
   18. My employment and/or compensation for performing this appraisal or any future or anticipated appraisals was not
       conditioned on any agreement or understanding, written or otherwise, that I would report (or present analysis
       supporting) a predetermined specific value, a predetermined minimum value, a range or direction in value, a value that
       favors the cause of any party, or the attainment of a specific result or occurrence of a specific subsequent event (such as
       approval of a pending mortgage loan application).




 For Exterior-Only Appraisals Using COVID-19 Temporary Flexibilities and Reported on Fannie Mae         ©2020 Fannie Mae      3.23.2020   Page 2 of 3
 Form 2055, 1075, 2095, 1004C, or 1025
Case: 20-50628                Doc# 75-3        Filed:
                                    Form COVIDEXT           07/28/20
                                                  - "TOTAL" appraisal software by a la Entered:            07/28/20 16:42:14
                                                                                       mode, inc. - 1-800-ALAMODE                         Page026
                                                                                                                                               27
                                                                    of 48
                                                                                                                    File # 6-1020-3
   19. I personally prepared all conclusions and opinions about the real estate or cooperative interest (where applicable) that
       were set forth in this appraisal report. If I relied on significant real property appraisal assistance from any individual or
       individuals in the performance of this appraisal or the preparation of this appraisal report, I have named such
       individual(s) and disclosed the specific tasks performed in this appraisal report. I certify that any individual so named is
       qualified to perform the tasks. I have not authorized anyone to make a change to any item in this appraisal report;
       therefore, any change made to this appraisal is unauthorized and I will take no responsibility for it.

   20. I identified the lender/client in this appraisal report who is the individual, organization, or agent for the organization that
       ordered and will receive this appraisal report.

   21. The lender/client may disclose or distribute this appraisal report to: the borrower; another lender at the request of the
       borrower; the mortgagee or its successors and assigns; mortgage insurers; government sponsored enterprises; other
       secondary market participants; data collection or reporting services; professional appraisal organizations; any
       department, agency, or instrumentality of the United States; and any state, the District of Columbia, or other
       jurisdictions; without having to obtain the appraiser’s or supervisory appraiser’s (if applicable) consent. Such consent
       must be obtained before this appraisal report may be disclosed or distributed to any other party (including, but not
       limited to, the public through advertising, public relations, news, sales, or other media).
   22. I am aware that any disclosure or distribution of this appraisal report by me or the lender/client may be subject to certain
       laws and regulations. Further, I am also subject to the provisions of the Uniform Standards of Professional Appraisal
       Practice that pertain to disclosure or distribution by me.
   23. The borrower, another lender at the request of the borrower, the mortgagee or its successors and assigns, mortgage
       insurers, government sponsored enterprises, and other secondary market participants may rely on this appraisal report
       as part of any mortgage finance transaction that involves any one or more of these parties.

   24. If this appraisal report was transmitted as an “electronic record” containing my “electronic signature,” as those terms are
       defined in applicable federal and/or state laws (excluding audio and video recordings), or a facsimile transmission of this
       appraisal report containing a copy or representation of my signature, the appraisal report shall be as effective,
       enforceable and valid as if a paper version of this appraisal report were delivered containing my original hand written
       signature.
   25. Any intentional or negligent misrepresentation(s) contained in this appraisal report may result in civil liability and/or
       criminal penalties including, but not limited to, fine or imprisonment or both under the provisions of Title 18, United
       States Code, Section 1001, et seq., or similar state laws.


   SUPERVISORY APPRAISER’S CERTIFICATION: The Supervisory Appraiser certifies and agrees that:
   1. I directly supervised the appraiser for this appraisal assignment, have read the appraisal report, and agree with the
      appraiser’s analysis, opinions, statements, conclusions, and the appraiser’s certification.
   2. I accept full responsibility for the contents of this appraisal report including, but not limited to, the appraiser’s analysis,
      opinions, statements, conclusions, and the appraiser’s certification.
   3. The appraiser identified in this appraisal report is either a sub-contractor or an employee of the supervisory appraiser (or
      the appraisal firm), is qualified to perform this appraisal, and is acceptable to perform this appraisal under the applicable
      state law.
   4. This appraisal report complies with the Uniform Standards of Professional Appraisal Practice that were adopted and
      promulgated by the Appraisal Standards Board of The Appraisal Foundation and that were in place at the time this
      appraisal report was prepared.
   5. If this appraisal report was transmitted as an “electronic record” containing my “electronic signature,” as those terms are
      defined in applicable federal and/or state laws (excluding audio and video recordings), or a facsimile transmission of this
      appraisal report containing a copy or representation of my signature, the appraisal report shall be as effective,
      enforceable and valid as if a paper version of this appraisal report were delivered containing my original hand written
      signature.




 For Exterior-Only Appraisals Using COVID-19 Temporary Flexibilities and Reported on Fannie Mae         ©2020 Fannie Mae       3.23.2020   Page 3 of 3
 Form 2055, 1075, 2095, 1004C, or 1025
Case: 20-50628                Doc# 75-3        Filed:
                                    Form COVIDEXT           07/28/20
                                                  - "TOTAL" appraisal software by a la Entered:            07/28/20 16:42:14
                                                                                       mode, inc. - 1-800-ALAMODE                          Page027
                                                                                                                                                28
                                                                    of 48
                                                                                                                       File No.   6-1020-3

                              UNIFORM APPRAISAL DATASET (UAD) DEFINITIONS ADDENDUM
                                    (Source: Fannie Mae UAD Appendix D: UAD Field-Specific Standardization Requirements)

    Condition Ratings and Definitions

    C1
    The improvements have been recently constructed and have not been previously occupied. The entire structure and all components are new
    and the dwelling features no physical depreciation.

    Note: Newly constructed improvements that feature recycled or previously used materials and/or components can be considered new dwellings
    provided that the dwelling is placed on a 100 percent new foundation and the recycled materials and the recycled components have been
    rehabilitated/remanufactured into like-new condition. Improvements that have not been previously occupied are not considered “new” if they
    have any significant physical depreciation (that is, newly constructed dwellings that have been vacant for an extended period of time without
    adequate maintenance or upkeep).

    C2
    The improvements feature no deferred maintenance, little or no physical depreciation, and require no repairs. Virtually all building components
    are new or have been recently repaired, refinished, or rehabilitated. All outdated components and finishes have been updated and/or replaced
    with components that meet current standards. Dwellings in this category are either almost new or have been recently completely renovated and
    are similar in condition to new construction.

    Note: The improvements represent a relatively new property that is well maintained with no deferred maintenance and little or no physical
    depreciation, or an older property that has been recently completely renovated.

    C3
    The improvements are well maintained and feature limited physical depreciation due to normal wear and tear. Some components, but not every
    major building component, may be updated or recently rehabilitated. The structure has been well maintained.

    Note: The improvement is in its first-cycle of replacing short-lived building components (appliances, floor coverings, HVAC, etc.) and is
    being well maintained. Its estimated effective age is less than its actual age. It also may reflect a property in which the majority of
    short-lived building components have been replaced but not to the level of a complete renovation.

    C4
    The improvements feature some minor deferred maintenance and physical deterioration due to normal wear and tear. The dwelling has been
    adequately maintained and requires only minimal repairs to building components/mechanical systems and cosmetic repairs. All major building
    components have been adequately maintained and are functionally adequate.

    Note: The estimated effective age may be close to or equal to its actual age. It reflects a property in which some of the short-lived building
    components have been replaced, and some short-lived building components are at or near the end of their physical life expectancy; however,
    they still function adequately. Most minor repairs have been addressed on an ongoing basis resulting in an adequately maintained property.

    C5
    The improvements feature obvious deferred maintenance and are in need of some significant repairs. Some building components need repairs,
    rehabilitation, or updating. The functional utility and overall livability is somewhat diminished due to condition, but the dwelling remains
    useable and functional as a residence.

    Note: Some significant repairs are needed to the improvements due to the lack of adequate maintenance. It reflects a property in which many
    of its short-lived building components are at the end of or have exceeded their physical life expectancy but remain functional.

    C6
    The improvements have substantial damage or deferred maintenance with deficiencies or defects that are severe enough to affect the safety,
    soundness, or structural integrity of the improvements. The improvements are in need of substantial repairs and rehabilitation, including many
    or most major components.

    Note: Substantial repairs are needed to the improvements due to the lack of adequate maintenance or property damage. It reflects a property
    with conditions severe enough to affect the safety, soundness, or structural integrity of the improvements.




    Quality Ratings and Definitions

    Q1
    Dwellings with this quality rating are usually unique structures that are individually designed by an architect for a specified user. Such
    residences typically are constructed from detailed architectural plans and specifications and feature an exceptionally high level of workmanship
    and exceptionally high-grade materials throughout the interior and exterior of the structure. The design features exceptionally high-quality
    exterior refinements and ornamentation, and exceptionally high-quality interior refinements. The workmanship, materials, and finishes
    throughout the dwelling are of exceptionally high quality.

    Q2
    Dwellings with this quality rating are often custom designed for construction on an individual property owner’s site. However, dwellings in
    this quality grade are also found in high-quality tract developments featuring residence constructed from individual plans or from highly
    modified or upgraded plans. The design features detailed, high quality exterior ornamentation, high-quality interior refinements, and detail. The
    workmanship, materials, and finishes throughout the dwelling are generally of high or very high quality.


                                                             UAD Version 9/2011 (Updated 1/2014)

Case: 20-50628                 Doc# Form
                                     75-3        Filed:
                                         UADDEFINE1A - "TOTAL"07/28/20
                                                              appraisal software by a laEntered:           07/28/20 16:42:14
                                                                                        mode, inc. - 1-800-ALAMODE                                      Page028
                                                                                                                                                             29
                                                                     of 48
                              UNIFORM APPRAISAL DATASET (UAD) DEFINITIONS ADDENDUM
                                    (Source: Fannie Mae UAD Appendix D: UAD Field-Specific Standardization Requirements)

    Quality Ratings and Definitions (continued)

    Q3
    Dwellings with this quality rating are residences of higher quality built from individual or readily available designer plans in above-standard
    residential tract developments or on an individual property owner’s site. The design includes significant exterior ornamentation and interiors
    that are well finished. The workmanship exceeds acceptable standards and many materials and finishes throughout the dwelling have been
    upgraded from “stock” standards.

    Q4
    Dwellings with this quality rating meet or exceed the requirements of applicable building codes. Standard or modified standard building plans
    are utilized and the design includes adequate fenestration and some exterior ornamentation and interior refinements. Materials, workmanship,
    finish, and equipment are of stock or builder grade and may feature some upgrades.

    Q5
    Dwellings with this quality rating feature economy of construction and basic functionality as main considerations. Such dwellings feature a
    plain design using readily available or basic floor plans featuring minimal fenestration and basic finishes with minimal exterior ornamentation
    and limited interior detail. These dwellings meet minimum building codes and are constructed with inexpensive, stock materials
    with limited refinements and upgrades.

    Q6
    Dwellings with this quality rating are of basic quality and lower cost; some may not be suitable for year-round occupancy. Such dwellings
    are often built with simple plans or without plans, often utilizing the lowest quality building materials. Such dwellings are often built or
    expanded by persons who are professionally unskilled or possess only minimal construction skills. Electrical, plumbing, and other mechanical
    systems and equipment may be minimal or non-existent. Older dwellings may feature one or more substandard or non-conforming additions
    to the original structure




    Definitions of Not Updated, Updated, and Remodeled

    Not Updated
               Little or no updating or modernization. This description includes, but is not limited to, new homes.
               Residential properties of fifteen years of age or less often reflect an original condition with no updating, if no major
               components have been replaced or updated. Those over fifteen years of age are also considered not updated if the
               appliances, fixtures, and finishes are predominantly dated. An area that is ‘Not Updated’ may still be well maintained
               and fully functional, and this rating does not necessarily imply deferred maintenance or physical/functional deterioration.

    Updated
               The area of the home has been modified to meet current market expectations. These modifications
               are limited in terms of both scope and cost.
               An updated area of the home should have an improved look and feel, or functional utility. Changes that constitute
               updates include refurbishment and/or replacing components to meet existing market expectations. Updates do not
               include significant alterations to the existing structure.

    Remodeled
               Significant finish and/or structural changes have been made that increase utility and appeal through
               complete replacement and/or expansion.
               A remodeled area reflects fundamental changes that include multiple alterations. These alterations may include
               some or all of the following: replacement of a major component (cabinet(s), bathtub, or bathroom tile), relocation
               of plumbing/gas fixtures/appliances, significant structural alterations (relocating walls, and/or the addition of)
               square footage). This would include a complete gutting and rebuild.




    Explanation of Bathroom Count

               Three-quarter baths are counted as a full bath in all cases. Quarter baths (baths that feature only a toilet) are not
               included in the bathroom count. The number of full and half baths is reported by separating the two values using a
               period, where the full bath count is represented to the left of the period and the half bath count is represented to the
               right of the period.


               Example:
               3.2 indicates three full baths and two half baths.




                                                              UAD Version 9/2011 (Updated 1/2014)

Case: 20-50628                 Doc# Form
                                     75-3        Filed:
                                         UADDEFINE1A - "TOTAL"07/28/20
                                                              appraisal software by a laEntered:           07/28/20 16:42:14
                                                                                        mode, inc. - 1-800-ALAMODE                                    Page029
                                                                                                                                                           30
                                                                     of 48
                          UNIFORM APPRAISAL DATASET (UAD) DEFINITIONS ADDENDUM
                               (Source: Fannie Mae UAD Appendix D: UAD Field-Specific Standardization Requirements)

    Abbreviations Used in Data Standardization Text

        Abbreviation                              Full Name                                  Fields Where This Abbreviation May Appear
     A                     Adverse                                                    Location & View
     ac                    Acres                                                      Area, Site
     AdjPrk                Adjacent to Park                                           Location
     AdjPwr                Adjacent to Power Lines                                    Location
     ArmLth                Arms Length Sale                                           Sale or Financing Concessions
     AT                    Attached Structure                                         Design (Style)
     B                     Beneficial                                                 Location & View
     ba                    Bathroom(s)                                                Basement & Finished Rooms Below Grade
     br                    Bedroom                                                    Basement & Finished Rooms Below Grade
     BsyRd                 Busy Road                                                  Location
     c                     Contracted Date                                            Date of Sale/Time
     Cash                  Cash                                                       Sale or Financing Concessions
     Comm                  Commercial Influence                                       Location
     Conv                  Conventional                                               Sale or Financing Concessions
     cp                    Carport                                                    Garage/Carport
     CrtOrd                Court Ordered Sale                                         Sale or Financing Concessions
     CtySky                City View Skyline View                                     View
     CtyStr                City Street View                                           View
     cv                    Covered                                                    Garage/Carport
     DOM                   Days On Market                                             Data Sources
     DT                    Detached Structure                                         Design (Style)
     dw                    Driveway                                                   Garage/Carport
     e                     Expiration Date                                            Date of Sale/Time
     Estate                Estate Sale                                                Sale or Financing Concessions
     FHA                   Federal Housing Authority                                  Sale or Financing Concessions
     g                     Garage                                                     Garage/Carport
     ga                    Attached Garage                                            Garage/Carport
     gbi                   Built-in Garage                                            Garage/Carport
     gd                    Detached Garage                                            Garage/Carport
     GlfCse                Golf Course                                                Location
     Glfvw                 Golf Course View                                           View
     GR                    Garden                                                     Design (Style)
     HR                    High Rise                                                  Design (Style)
     in                    Interior Only Stairs                                       Basement & Finished Rooms Below Grade
     Ind                   Industrial                                                 Location & View
     Listing               Listing                                                    Sale or Financing Concessions
     Lndfl                 Landfill                                                   Location
     LtdSght               Limited Sight                                              View
     MR                    Mid-rise                                                   Design (Style)
     Mtn                   Mountain View                                              View
     N                     Neutral                                                    Location & View
     NonArm                Non-Arms Length Sale                                       Sale or Financing Concessions
     o                     Other                                                      Basement & Finished Rooms Below Grade
     O                     Other                                                      Design (Style)
     op                    Open                                                       Garage/Carport
     Prk                   Park View                                                  View
     Pstrl                 Pastoral View                                              View
     PwrLn                 Power Lines                                                View
     PubTrn                Public Transportation                                      Location
     Relo                  Relocation Sale                                            Sale or Financing Concessions
     REO                   REO Sale                                                   Sale or Financing Concessions
     Res                   Residential                                                Location & View
     RH                    USDA - Rural Housing                                       Sale or Financing Concessions
     rr                    Recreational (Rec) Room                                    Basement & Finished Rooms Below Grade
     RT                    Row or Townhouse                                           Design (Style)
     s                     Settlement Date                                            Date of Sale/Time
     SD                    Semi-detached Structure                                    Design (Style)
     Short                 Short Sale                                                 Sale or Financing Concessions
     sf                    Square Feet                                                Area, Site, Basement
     sqm                   Square Meters                                              Area, Site
     Unk                   Unknown                                                    Date of Sale/Time
     VA                    Veterans Administration                                    Sale or Financing Concessions
     w                     Withdrawn Date                                             Date of Sale/Time
     wo                    Walk Out Basement                                          Basement & Finished Rooms Below Grade
     Woods                 Woods View                                                 View
     Wtr                   Water View                                                 View
     WtrFr                 Water Frontage                                             Location
     wu                    Walk Up Basement                                           Basement & Finished Rooms Below Grade




                                                       UAD Version 9/2011 (Updated 1/2014)

Case: 20-50628             Doc# Form
                                 75-3        Filed:
                                     UADDEFINE1A - "TOTAL"07/28/20
                                                          appraisal software by a laEntered:           07/28/20 16:42:14
                                                                                    mode, inc. - 1-800-ALAMODE                           Page030
                                                                                                                                              31
                                                                 of 48
                             EXHIBIT 2

Case: 20-50628   Doc# 75-3   Filed: 07/28/20   Entered: 07/28/20 16:42:14   Page031
                                                                                 32
                                       of 48
                      APPRAISAL OF REAL PROPERTY



                                           LOCATED AT
                                       Mora Dr APN# 331-14-067
                                         Los Altos, CA 94024




                                                 FOR
                                      Platinum Loan Servicing Inc.
                                       24025 Park Sorrento #150
                                         Calabasas, CA 91302
                                            Attn: Scot R. Fine




                                      OPINION OF VALUE
                                               $2,750,000




                                                AS OF
                                               06/10/2020




                                                   BY
                                              Ricci Hart
                                    James J. Nicholas & Associates
                                           P.O. Box 7575
                                       Menlo Park, CA 94026
                                            650-324-7946
                                       jim@jjnassociates.com




Case: 20-50628   Doc#   75-3LT - "TOTAL"
                   Form GA6V       Filed:   07/28/20
                                         appraisal software by a Entered:         07/28/20 16:42:14
                                                                 la mode, inc. - 1-800-ALAMODE        Page032
                                                                                                           33
                                                   of 48
                                                                                                                           Hart & Hart

  LAND APPRAISAL SUMMARY REPORT                                                                                                                                                              File No.: 6-1020-4
                            Property Address: Mora Dr APN# 331-14-067                                                        City: Los Altos                                              State: CA       Zip Code: 94024
                            County: Santa Clara                                                 Legal Description:      Book 331 Page 14 Lot 3


                            Assessor's Parcel #: 331-14-067                                                                 Tax Year: 2020             R.E. Taxes: $ 32,014                      Special Assessments: $ 0
  SUBJECT                   Market Area Name:        Los Altos Hills (221)                                                          Map Reference: 831-F5                                        Census Tract: 5117.02
                            Current Owner of Record:          Mora House LLC                                                        Borrower (if applicable):      N/A
                            Project Type (if applicable):         PUD         De Minimis PUD                 Other (describe) Vacant Lot                                HOA: $                                     per year       per month
                            Are there any existing improvements to the property?           No                Yes      If Yes, indicate current occupancy:             Owner                    Tenant          Vacant       Not habitable
                            If Yes, give a brief description:



                            The purpose of this appraisal is to develop an opinion of:              Market Value (as defined), or         other type of value (describe)
                            This report reflects the following value (if not Current, see comments):               Current (the Inspection Date is the Effective Date)                           Retrospective               Prospective
                            Property Rights Appraised:              Fee Simple            Leasehold        Leased Fee            Other (describe)
  ASSIGNMENT




                            Intended Use: This appraisal report is intended for the use by the Client to determine current market value.

                            Intended User(s) (by name or type):      Platinum Loan Servicing Inc.

                            Client:    Platinum Loan Servicing Inc.                                             Address: 24025 Park Sorrento #150, Calabasas, CA 91302
                            Appraiser:    Ricci Hart                                                            Address: P.O. Box 7575, Menlo Park, CA 94026
                                                          Characteristics                                           Predominant               One-Unit Housing                  Present Land Use                     Change in Land Use
                            Location:              Urban                Suburban             Rural                   Occupancy               PRICE                AGE        One-Unit       100 %             Not Likely
                            Built up:              Over 75%             25-75%               Under 25%                Owner                  $(000)               (yrs)      2-4 Unit                   %     Likely *               In Process *
                            Growth rate:           Rapid                Stable               Slow                     Tenant                 1,780 Low             0         Multi-Unit                 % * To:
                            Property values:       Increasing           Stable               Declining                Vacant (0-5%)         11,500 High           119        Comm'l                     %
                            Demand/supply:         Shortage             In Balance           Over Supply              Vacant (>5%)           3,300 Pred           59                                    %
                            Marketing time:        Under 3 Mos.         3-6 Mos.             Over 6 Mos.                                                                                                %
                                                                                                                 Factors Affecting Marketability
  MARKET AREA DESCRIPTION




                                    Item                                    Good      Average       Fair       Poor      N/A           Item        Good Average Fair Poor  N/A
                            Employment Stability                                                            Adequacy of Utilities
                            Convenience to Employment                                                       Property Compatibility
                            Convenience to Shopping                                                         Protection from Detrimental Conditions
                            Convenience to Schools                                                          Police and Fire Protection
                            Adequacy of Public Transportation                                               General Appearance of Properties
                            Recreational Facilities                                                         Appeal to Market
                            Market Area Comments:           The neighborhood is in the Los Altos Hills neighborhood (MLS Area #221) of Los Altos. Due to an extreme shortage
                            of vacant lots in the subject neighborhood, comp search extended back 2 years and includes all of Los Altos and Los Altos Hills.The
                            neighborhood consists of conforming and estate single family residences, some on steeper lots with bay views. The market area can be
                            densly wooded and views are generally wooded. Employment centers are 10-45 minutes away. Subject lot sides to Rancho San Antonio
                            Open Space Preserve.

                            Please note that subject public records incorrectly states that subject lot address is 10700 Mora Drive. 10700 Mora Drive is 2 lots away, is
                            1.87 acres, has a home on it, and has an APN # 331-14-065.


                            Dimensions: Irregular                                                                                                                         Site Area:                                  1.44 ac
                            Zoning Classification: R1E-1                                                                                      Description:      Vacant Miscellaneous

                                                                                        Do present improvements comply with existing zoning requirements?                                             Yes         No         No Improvements
                            Uses allowed under current zoning:         Single Family Residence


                            Are CC&Rs applicable?         Yes         No           Unknown          Have the documents been reviewed?                     Yes         No       Ground Rent (if applicable)       $                    /
                            Comments:
                            Highest & Best Use as improved:            Present use, or              Other use (explain)       Single Family Residence

                            Actual Use as of Effective Date:      Vacant lot                                                           Use as appraised in this report:          Vacant Lot
                            Summary of Highest & Best Use:         Single Family Residence
  SITE DESCRIPTION




                            Utilities       Public Other       Provider/Description  Off-site Improvements     Type             Public Private Frontage   Gated
                            Electricity                    PG&E                      Street        Asphalt                                     Topography Flat to Downslope
                            Gas                            PG&E                          Width                                                 Size       Typical
                            Water                          Public                        Surface                                               Shape      Irregular
                            Sanitary Sewer                 Public                    Curb/Gutter                                               Drainage   Appears Adequate
                            Storm Sewer                                              Sidewalk                                                  View       Wooded/Bay
                            Telephone                      Pac Bell                  Street Lights
                            Multimedia                                               Alley
                            Other site elements:       Inside Lot        Corner Lot     Cul de Sac     Underground Utilities  Other (describe) Driveway Easement
                            FEMA Spec'l Flood Hazard Area          Yes       No FEMA Flood Zone D                 FEMA Map # 06085C0201H                    FEMA Map Date 05/18/2009
                            Site Comments:       The site is a flat to downslope, wooded undeveloped residential parcel located in the hills of Los Altos, and sides to Rancho
                            San Antonio Preserve. Appraiser assumes limited services to parcel at time of appraisal. Access to lot from Mora Drive is via easement (see
                            attached Santa Clara County plans). County senior planners Carl Hilbrants (408-299-5781) and Mark Connelly (408-299-5786) provided
                            plans showing the existence of ingress/egress easement for the subject property (see included plans). Appraiser makes the extraordinary
                            assumption that all information provided is correct.


                                                                                     Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
Case: 20-50628                                                 Doc# 75-3
                                                                     Form GPLNDFiled:      07/28/20
                                                                               - "TOTAL" appraisal                   Entered:
                                                                                                   software by a la mode,                 07/28/20 16:42:14
                                                                                                                          inc. - 1-800-ALAMODE                                                                                     Page033
                                                                                                                                                                                                                                     3/200734

                                                                                                    of 48
  LAND APPRAISAL SUMMARY REPORT                                                                                                                                                        File No.: 6-1020-4
                              My research        did        did not reveal any prior sales or transfers of the subject property for the three years prior to the effective date of this appraisal.
                              Data Source(s): MLS/Parcel Quest




  TRANSFER HISTORY
                                      1st Prior Subject Sale/Transfer            Analysis of sale/transfer history and/or any current agreement of sale/listing:            Subject property has not transferred in
                              Date:                                              the last 5 years. Property is currently listed for sale with adjacent new construction, see
                              Price:                                             MLS#81794898.
                              Source(s):
                                     2nd Prior Subject Sale/Transfer
                              Date:
                              Price:
                              Source(s):
                                     FEATURE                SUBJECT PROPERTY                        COMPARABLE NO. 1                                COMPARABLE NO. 2                                COMPARABLE NO. 3
                              Address Mora Dr APN# 331-14-067                          27474 Sunrise Farm Rd                            168 W Portola Ave                                 25788 Bassett Ln
                                         Los Altos, CA 94024                          Los Altos Hills, CA 94022                             Los Altos, CA 94022                                  Los Altos Hills, CA 94022
                              Proximity to Subject                                    3.49 miles NW                                         4.12 miles N                                         2.13 miles NW
                              Sale Price              $                                                 $     2,750,000                                       $     2,798,000                                      $       2,675,888
                              Price/                  $                               $ 2,291,666.67                                        $         279.80                                     $ 1,832,800.00
                              Data Source(s)                                          MLS#81779892 LP $2,998,000                            MLS#81782441 LP $2,798,000                            MLS#81781512
                              Verification Source(s)                                  DOM 15           Doc# 24418215                        DOM 5          Doc# 24423142                          DOM 66       Active Listing
                                VALUE ADJUSTMENT                 DESCRIPTION               DESCRIPTION       +(-) $ Adjust                       DESCRIPTION      +(-) $ Adjust                       DESCRIPTION        +(-) $ Adjust
                              Sales or Financing                                      Arms Length                                           Arms Length                                          Arms Length
                              Concessions                                             Conv;0                                                Conv;0                                               Conv;0
  SALES COMPARISON APPROACH




                              Date of Sale/Time                                       03/02/2020                                            03/06/2020                                           Active Listing
                              Rights Appraised               Fee Simple               Fee Simple                                            Fee Simple                                           Fee Simple
                              Location                       Good                     Equal                                                 Equal                                                Equal
                              Site Area                      1.44 acres               1.2 acres                                             10,000sf                  +10,000                    1.46 acres
                              A.P.N.                         331-14-067               182-11-064                                            167-22-010                                           336-430-019
                              Topography                     Flat to Downslope        Flat to Downslope                                     Flat                                                 Flat to Downslope
                              View                           Wooded/Bay               Wooded/Bay                                            Neighborhood              +25,000                    Wooded/Bay


                              Net Adjustment (Total, in $)                                      +           – $                                      +            – $                35,000                +           – $

                              Adjusted Sale Price (in $)                                   $      2,750,000                    $    2,833,000                    $     2,675,888
                              Summary of Sales Comparison Approach    Sales comparables were researched back 2 years. No site adjustment deemed necessary for comps
                              #1 and #3, comp #2 is adjusted minimally for lot size by $10,000 considering it is located in the more suburban district of Los Altos (walking
                              to schools, and shopping). Comps used are the best available vacant lots at this time. Comp #1 is the most weighted as it is very similar to
                              the subject parcel in location, slope, size, and view. Please note that comp #3 is an active listing.




                              PROJECT INFORMATION FOR PUDs (if applicable)                             The Subject is part of a Planned Unit Development.
                              Legal Name of Project:
  PUD




                              Describe common elements and recreational facilities:



                              Indicated Value by: Sales Comparison Approach $              2,750,000
                              Final Reconciliation The market data approach best reflects buyer thinking and is given greatest emphasis. The cost approach is not used
  RECONCILIATION




                               because there are no improvements. This appraisal is signed digitally and is a true and correct copy of my signature.
                              This appraisal is made      ''as is'', or  subject to the following conditions: Comparables were verified closed by Parcel Quest.


                                  This report is also subject to other Hypothetical Conditions and/or Extraordinary Assumptions as specified in the attached addenda.
                              Based upon an inspection of the subject property, defined Scope of Work, Statement of Assumptions and Limiting Conditions, and Appraiser’s Certifications,
                              my (our) Opinion of the Market Value (or other specified value type), as defined herein, of the real property that is the subject of this report is:
                              $                  2,750,000                   , as of:                          06/10/2020                              , which is the effective date of this appraisal.
                              If indicated above, this Opinion of Value is subject to Hypothetical Conditions and/or Extraordinary Assumptions included in this report. See attached addenda.
                              A true and complete copy of this report contains 16 pages, including exhibits which are considered an integral part of the report. This appraisal report may not be
  ATTACH.




                              properly understood without reference to the information contained in the complete report, which contains the following attached exhibits:    Scope of Work
                                     Limiting cond./Certifications    Narrative Addendum                 Location Map(s)                   Flood Addendum                   Additional Sales
                                     Photo Addenda                    Parcel Map                         Hypothetical Conditions           Extraordinary Assumptions
                              Client Contact: Scot Fine                                                         Client Name:     Platinum Loan Servicing Inc.
                              E-Mail: sfine@MarqueeFundingGroup.com                                     Address: 24025 Park Sorrento #150, Calabasas, CA 91302
                              APPRAISER                                                                               SUPERVISORY APPRAISER (if required)
                                                                                                                      or CO-APPRAISER (if applicable)


                                                                                                                                       Supervisory or
  SIGNATURES




                              Appraiser Name:        Ricci Hart                                                                        Co-Appraiser Name:
                              Company: James J. Nicholas & Associates                                                                  Company:
                              Phone: 650-324-7946                              Fax:                                                    Phone:                                                    Fax:
                              E-Mail: jim@jjnassociates.com                                                                            E-Mail:
                              Date of Report (Signature):     06/25/2020                                                               Date of Report (Signature):
                              License or Certification #:     AR014882                                  State: CA                      License or Certification #:                                                              State:
                              Designation:                                                                                             Designation:
                              Expiration Date of License or Certification:     05/21/2021                                              Expiration Date of License or Certification:
                              Inspection of Subject:               Did Inspect      Did Not Inspect (Desktop)                          Inspection of Subject:               Did Inspect                  Did Not Inspect
                              Date of Inspection:       06/10/2020                                                                     Date of Inspection:
                                                                                      Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
Case: 20-50628                                                   Doc# 75-3
                                                                       Form GPLNDFiled:      07/28/20
                                                                                 - "TOTAL" appraisal                   Entered:
                                                                                                     software by a la mode,                 07/28/20 16:42:14
                                                                                                                            inc. - 1-800-ALAMODE                                                                                    Page034
                                                                                                                                                                                                                                      3/200735

                                                                                                      of 48
  Assumptions, Limiting Conditions & Scope of Work                                                                        File No.: 6-1020-4
    Property Address: Mora Dr APN# 331-14-067                                        City: Los Altos                   State: CA       Zip Code: 94024
    Client:    Platinum Loan Servicing Inc.                               Address: 24025 Park Sorrento #150, Calabasas, CA 91302
    Appraiser:    Ricci Hart                                              Address: P.O. Box 7575, Menlo Park, CA 94026
    STATEMENT OF ASSUMPTIONS & LIMITING CONDITIONS
    - The appraiser will not be responsible for matters of a legal nature that affect either the property being appraised or the title to it. The appraiser
    assumes that the title is good and marketable and, therefore, will not render any opinions about the title. The property is appraised on the basis
    of it being under responsible ownership.
    - The appraiser may have provided a plat and/or parcel map in the appraisal report to assist the reader in visualizing the lot size, shape, and/or
    orientation. The appraiser has not made a survey of the subject property.
    - If so indicated, the appraiser has examined the available flood maps that are provided by the Federal Emergency Management Agency (or
    other data sources) and has noted in the appraisal report whether the subject site is located in an identified Special Flood Hazard Area.
    Because the appraiser is not a surveyor, he or she makes no guarantees, express or implied, regarding this determination.
    - The appraiser will not give testimony or appear in court because he or she made an appraisal of the property in question, unless specific
    arrangements to do so have been made beforehand.
    - The appraiser has noted in the appraisal report any adverse conditions (including, but not limited to, the presence of hazardous wastes, toxic
    substances, etc.) observed during the inspection of the subject property, or that he or she became aware of during the normal research
    involved in performing the appraisal. Unless otherwise stated in the appraisal report, the appraiser has no knowledge of any hidden or
    unapparent conditions of the property, or adverse environmental conditions (including, but not limited to, the presence of hazardous wastes,
    toxic substances, etc.) that would make the property more or less valuable, and has assumed that there are no such conditions and makes no
    guarantees or warranties, express or implied, regarding the condition of the property. The appraiser will not be responsible for any such
    conditions that do exist or for any engineering or testing that might be required to discover whether such conditions exist. Because the
    appraiser is not an expert in the field of environmental hazards, the appraisal report must not be considered as an environmental assessment
    of the property.
    - The appraiser obtained the information, estimates, and opinions that were expressed in the appraisal report from sources that he or she
    considers to be reliable and believes them to be true and correct. The appraiser does not assume responsibility for the accuracy of such items
    that were furnished by other parties.
    - The appraiser will not disclose the contents of the appraisal report except as provided for in the Uniform Standards of Professional Appraisal
    Practice, and any applicable federal, state or local laws.
    - An appraiser's client is the party (or parties) who engage an appraiser in a specific assignment. Any other party acquiring this report from the
    client does not become a party to the appraiser-client relationship. Any persons receiving this appraisal report because of disclosure
    requirements applicable to the appraiser's client do not become intended users of this report unless specifically identified by the client at the
    time of the assignment.
    - The appraiser's written consent and approval must be obtained before this appraisal report can be conveyed by anyone to the public, through
    advertising, public relations, news, sales, or by means of any other media, or by its inclusion in a private or public database. Possession of
    this report or any copy thereof does not carry with it the right of publication.
    - Forecasts of effective demand for the highest and best use or the best fitting and most appropriate use were based on the best available data
    concerning the market and are subject to conditions of economic uncertainty about the future.


    The Scope of Work is the type and extent of research and analyses performed in an appraisal assignment that is required to produce credible
    assignment results, given the nature of the appraisal problem, the specific requirements of the intended user(s) and the intended use of the
    appraisal report. Reliance upon this report, regardless of how acquired, by any party or for any use, other than those specified in this report
    by the Appraiser, is prohibited. The Opinion of Value that is the conclusion of this report is credible only within the context of the Scope of
    Work, Effective Date, the Date of Report, the Intended User(s), the Intended Use, the stated Assumptions and Limiting Conditions, any
    Hypothetical Conditions and/or Extraordinary Assumptions, and the Type of Value, as defined herein. The appraiser, appraisal firm, and
    related parties assume no obligation, liability, or accountability, and will not be responsible for any unauthorized use of this report or its
    conclusions.


    Additional Comments (Scope of Work, Extraordinary Assumptions, Hypothetical Conditions, etc.): The appraiser makes the extraordinary
    assumption that the property is currently buildable.




                                               Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
Case: 20-50628                Doc# 75-3
                                    Form GPLNDADFiled:      07/28/20
                                                 - "TOTAL" appraisal                   Entered:
                                                                     software by a la mode,                07/28/20 16:42:14
                                                                                            inc. - 1-800-ALAMODE                                                                             Page035
                                                                                                                                                                                               3/200736
                                                                     of 48
  Certifications & Definitions                                                                                                              File No.: 6-1020-4
               Property Address: Mora Dr APN# 331-14-067                                               City: Los Altos                   State: CA       Zip Code: 94024
               Client:    Platinum Loan Servicing Inc.                                      Address: 24025 Park Sorrento #150, Calabasas, CA 91302
               Appraiser:    Ricci Hart                                                     Address: P.O. Box 7575, Menlo Park, CA 94026
               APPRAISER'S CERTIFICATION
               I certify that, to the best of my knowledge and belief:
               - The statements of fact contained in this report are true and correct.
               - The credibility of this report, for the stated use by the stated user(s), of the reported analyses, opinions, and conclusions are limited only by
               the reported assumptions and limiting conditions, and are my personal, impartial, and unbiased professional analyses, opinions, and
               conclusions.
               - I have no present or prospective interest in the property that is the subject of this report and no personal interest with respect to the parties
               involved.
               - I have no bias with respect to the property that is the subject of this report or to the parties involved with this assignment.
               - My engagement in this assignment was not contingent upon developing or reporting predetermined results.
               - My compensation for completing this assignment is not contingent upon the development or reporting of a predetermined value or direction
               in value that favors the cause of the client, the amount of the value opinion, the attainment of a stipulated result, or the occurrence of a
               subsequent event directly related to the intended use of this appraisal.
               - My analyses, opinions, and conclusions were developed, and this report has been prepared, in conformity with the Uniform Standards of
               Professional Appraisal Practice that were in effect at the time this report was prepared.
               - I did not base, either partially or completely, my analysis and/or the opinion of value in the appraisal report on the race, color, religion,
               sex, handicap, familial status, or national origin of either the prospective owners or occupants of the subject property, or of the present
               owners or occupants of the properties in the vicinity of the subject property.
               - Unless otherwise indicated, I have made a personal inspection of the property that is the subject of this report.
               - Unless otherwise indicated, no one provided significant real property appraisal assistance to the person(s) signing this certification.

               Additional Certifications:




               DEFINITION OF MARKET VALUE *:
               Market value means the most probable price which a property should bring in a competitive and open market under all conditions requisite
               to a fair sale, the buyer and seller each acting prudently and knowledgeably, and assuming the price is not affected by undue stimulus.
               Implicit in this definition is the consummation of a sale as of a specified date and the passing of title from seller to buyer under conditions
               whereby:
               1. Buyer and seller are typically motivated;
               2. Both parties are well informed or well advised and acting in what they consider their own best interests;
               3. A reasonable time is allowed for exposure in the open market;
               4. Payment is made in terms of cash in U.S. dollars or in terms of financial arrangements comparable thereto; and
               5. The price represents the normal consideration for the property sold unaffected by special or creative financing or sales concessions
               granted by anyone associated with the sale.
               * This definition is from regulations published by federal regulatory agencies pursuant to Title XI of the Financial Institutions
               Reform, Recovery, and Enforcement Act (FIRREA) of 1989 between July 5, 1990, and August 24, 1990, by the Federal Reserve System
               (FRS), National Credit Union Administration (NCUA), Federal Deposit Insurance Corporation (FDIC), the Office of Thrift Supervision (OTS),
               and the Office of Comptroller of the Currency (OCC). This definition is also referenced in regulations jointly published by the OCC, OTS,FRS,
               and FDIC on June 7, 1994, and in the Interagency Appraisal and Evaluation Guidelines, dated October 27, 1994.




               Client Contact: Scot Fine                                                                 Client Name: Platinum Loan Servicing Inc.
               E-Mail: sfine@MarqueeFundingGroup.com                                              Address: 24025 Park Sorrento #150, Calabasas, CA 91302
               APPRAISER                                                                                          SUPERVISORY APPRAISER (if required)
                                                                                                                  or CO-APPRAISER (if applicable)
  SIGNATURES




                                                                                                                  Supervisory or
               Appraiser Name:        Ricci Hart                                                                  Co-Appraiser Name:
               Company: James J. Nicholas & Associates                                                            Company:
               Phone: 650-324-7946                              Fax:                                              Phone:                                                    Fax:
               E-Mail: jim@jjnassociates.com                                                                      E-Mail:
               Date Report Signed:             06/25/2020                                                         Date Report Signed:
               License or Certification #:     AR014882                                  State: CA                License or Certification #:                                                              State:
               Designation:                                                                                       Designation:
               Expiration Date of License or Certification:     05/21/2021                                        Expiration Date of License or Certification:
               Inspection of Subject:               Did Inspect      Did Not Inspect (Desktop)                    Inspection of Subject:               Did Inspect                  Did Not Inspect
               Date of Inspection:       06/10/2020                                                               Date of Inspection:
                                                                 Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
Case: 20-50628                               Doc# 75-3
                                                   Form GPLNDADFiled:      07/28/20
                                                                - "TOTAL" appraisal                   Entered:
                                                                                    software by a la mode,                07/28/20 16:42:14
                                                                                                           inc. - 1-800-ALAMODE                                                                                Page036
                                                                                                                                                                                                                 3/200737
                                                                                    of 48
                                                             Legal Description
Borrower           N/A
Property Address   Mora Dr APN# 331-14-067
City               Los Altos                                    County Santa Clara                        State CA        Zip Code 94024
Lender/Client      Platinum Loan Servicing Inc.




           Case: 20-50628             Doc#
                                      Form MAP75-3
                                               LT.LEGAL Filed:    07/28/20
                                                        - "TOTAL" appraisal software byEntered:
                                                                                        a la mode, inc. 07/28/20     16:42:14
                                                                                                        - 1-800-ALAMODE         Page037
                                                                                                                                     38
                                                                        of 48
                                                                  Plat Map
    Borrower           N/A
    Property Address   Mora Dr APN# 331-14-067
    City               Los Altos                              County Santa Clara                  State CA      Zip Code 94024
    Lender/Client      Platinum Loan Servicing Inc.




Case: 20-50628                  Doc# 75-3        Filed:
                                      Form MAP.PLAT - "TOTAL" 07/28/20
                                                              appraisal software by a la Entered:            07/28/20 16:42:14
                                                                                         mode, inc. - 1-800-ALAMODE              Page038
                                                                                                                                      39
                                                                      of 48
                                                               Location Map
    Borrower           N/A
    Property Address   Mora Dr APN# 331-14-067
    City               Los Altos                              County Santa Clara                 State CA      Zip Code 94024
    Lender/Client      Platinum Loan Servicing Inc.




Case: 20-50628                  Doc# 75-3       Filed:
                                      Form MAP.LOC           07/28/20
                                                   - "TOTAL" appraisal                  Entered:
                                                                       software by a la mode,               07/28/20 16:42:14
                                                                                              inc. - 1-800-ALAMODE              Page039
                                                                                                                                     40
                                                                     of 48
                                                                  Parcel Map
Borrower           N/A
Property Address   Mora Dr APN# 331-14-067
City               Los Altos                                    County Santa Clara                        State CA        Zip Code 94024
Lender/Client      Platinum Loan Servicing Inc.




           Case: 20-50628             Doc#
                                      Form MAP75-3
                                               LT.LEGAL Filed:    07/28/20
                                                        - "TOTAL" appraisal software byEntered:
                                                                                        a la mode, inc. 07/28/20     16:42:14
                                                                                                        - 1-800-ALAMODE         Page040
                                                                                                                                     41
                                                                        of 48
                                                                  Parcel Map
Borrower           N/A
Property Address   Mora Dr APN# 331-14-067
City               Los Altos                                    County Santa Clara                        State CA        Zip Code 94024
Lender/Client      Platinum Loan Servicing Inc.




           Case: 20-50628             Doc#
                                      Form MAP75-3
                                               LT.LEGAL Filed:    07/28/20
                                                        - "TOTAL" appraisal software byEntered:
                                                                                        a la mode, inc. 07/28/20     16:42:14
                                                                                                        - 1-800-ALAMODE         Page041
                                                                                                                                     42
                                                                        of 48
                                                                  Parcel Map
Borrower           N/A
Property Address   Mora Dr APN# 331-14-067
City               Los Altos                                    County Santa Clara                        State CA        Zip Code 94024
Lender/Client      Platinum Loan Servicing Inc.




           Case: 20-50628             Doc#
                                      Form MAP75-3
                                               LT.LEGAL Filed:    07/28/20
                                                        - "TOTAL" appraisal software byEntered:
                                                                                        a la mode, inc. 07/28/20     16:42:14
                                                                                                        - 1-800-ALAMODE         Page042
                                                                                                                                     43
                                                                        of 48
                                                                  Parcel Map
Borrower           N/A
Property Address   Mora Dr APN# 331-14-067
City               Los Altos                                    County Santa Clara                        State CA        Zip Code 94024
Lender/Client      Platinum Loan Servicing Inc.




           Case: 20-50628             Doc#
                                      Form MAP75-3
                                               LT.LEGAL Filed:    07/28/20
                                                        - "TOTAL" appraisal software byEntered:
                                                                                        a la mode, inc. 07/28/20     16:42:14
                                                                                                        - 1-800-ALAMODE         Page043
                                                                                                                                     44
                                                                        of 48
                                                           Subject Photo Page
    Borrower           N/A
    Property Address   Mora Dr APN# 331-14-067
    City               Los Altos                               County Santa Clara                  State CA       Zip Code 94024
    Lender/Client      Platinum Loan Servicing Inc.




                                                                                                              Front From Street
                                                                                                    Mora Dr APN# 331-14-067




                                                                                                        Flat To Downslope Lot




                                                                                                                 Street View




Case: 20-50628                  Doc# 75-3         Filed:
                                      Form PIC3X5.TR - "TOTAL" 07/28/20
                                                               appraisal software by a la Entered:            07/28/20 16:42:14
                                                                                          mode, inc. - 1-800-ALAMODE               Page044
                                                                                                                                        45
                                                                       of 48
                                                           Subject Photo Page
    Borrower           N/A
    Property Address   Mora Dr APN# 331-14-067
    City               Los Altos                               County Santa Clara                  State CA      Zip Code 94024
    Lender/Client      Platinum Loan Servicing Inc.




                                                                                                              Subject Parcel
                                                                                                    Mora Dr APN# 331-14-067
                                                                                                    Sales Price
                                                                                                    Gross Living Area
                                                                                                    Total Rooms
                                                                                                    Total Bedrooms
                                                                                                    Total Bathrooms
                                                                                                    Location          Good
                                                                                                    View
                                                                                                    Site              1.44
                                                                                                    Quality
                                                                                                    Age




                                                                                                              Subject Parcel




                                                                                                              Subject Parcel




Case: 20-50628                  Doc# 75-3         Filed:
                                      Form PIC3X5.SR - "TOTAL" 07/28/20
                                                               appraisal software by a la Entered:            07/28/20 16:42:14
                                                                                          mode, inc. - 1-800-ALAMODE              Page045
                                                                                                                                       46
                                                                      of 48
                                                        Comparable Photo Page
    Borrower           N/A
    Property Address   Mora Dr APN# 331-14-067
    City               Los Altos                               County Santa Clara                  State CA      Zip Code 94024
    Lender/Client      Platinum Loan Servicing Inc.




                                                                                                              Comparable 1
                                                                                                    27474 Sunrise Farm Rd, Los Altos Hills




                                                                                                              Comparable 2
                                                                                                    168 W Portola Ave, Los Altos, CA 94022




                                                                                                              Comparable 3
                                                                                                    25788 Bassett Lane, Los Altos, Ca 94022




Case: 20-50628                  Doc# 75-3         Filed:
                                      Form PIC3X5.BC - "TOTAL" 07/28/20
                                                               appraisal software by a la Entered:            07/28/20 16:42:14
                                                                                          mode, inc. - 1-800-ALAMODE                Page046
                                                                                                                                         47
                                                                      of 48
                                                            Appraiser License
Borrower           N/A
Property Address   Mora Dr APN# 331-14-067
City               Los Altos                                    County Santa Clara                        State CA        Zip Code 94024
Lender/Client      Platinum Loan Servicing Inc.




           Case: 20-50628             Doc#
                                      Form MAP75-3
                                               LT.LEGAL Filed:    07/28/20
                                                        - "TOTAL" appraisal software byEntered:
                                                                                        a la mode, inc. 07/28/20     16:42:14
                                                                                                        - 1-800-ALAMODE         Page047
                                                                                                                                     48
                                                                        of 48
